--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Execution Version
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CUSIP Number: 50207VAC1


$125,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of September 12, 2011


by and among


LMI AEROSPACE, INC.,
as Borrower,


the Lenders referred to herein,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wachovia Bank, National Association),
as Administrative Agent, Swingline Lender and Issuing Lender,


ROYAL BANK OF CANADA,
as Syndication Agent,


and


WELLS FARGO SECURITIES, LLC and RBC CAPITAL MARKETS1,
as Joint Lead Arrangers and Joint Book Managers
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

_____________________________
 
* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 
 

--------------------------------------------------------------------------------

 

Table of Contents



       
Page
          ARTICLE I     DEFINITIONS
1
           
Section 1.1
 
Definitions
1
 
Section 1.2
 
Other Definitions and Provisions
22
 
Section 1.3
 
Accounting Terms
23
 
Section 1.4
 
UCC Terms
23
 
Section 1.5
 
Rounding
23
 
Section 1.6
 
References to Agreement and Laws
23
 
Section 1.7
 
Times of Day
23
 
Section 1.8
 
Letter of Credit Amounts
24
          ARTICLE II    REVOLVING CREDIT FACILITY
24
           
Section 2.1
 
Revolving Credit Loans
24
 
Section 2.2
 
Swingline Loans
24
 
Section 2.3
 
Procedure for Advances of Revolving Credit Loans and Swingline Loans
25
 
Section 2.4
 
Repayment of Loans
26
 
Section 2.5
 
Permanent Reduction of the Aggregate Commitment
27
 
Section 2.6
 
Termination of Revolving Credit Facility
28
 
Section 2.7
 
Increase in Aggregate Commitment
28
           ARTICLE III   LETTER OF CREDIT FACILITY
29
           
Section 3.1
 
L/C Commitment
29
 
Section 3.2
 
Procedure for Issuance of Letters of Credit
30
 
Section 3.3
 
Commissions and Other Charges
30
 
Section 3.4
 
L/C Participations
30
 
Section 3.5
 
Reimbursement Obligation of the Borrower
31
 
Section 3.6
 
Obligations Absolute
32
 
Section 3.7
 
Effect of Letter of Credit Application
32
          ARTICLE IV    GENERAL LOAN PROVISIONS
32
           
Section 4.1
 
Interest
32
 
Section 4.2
 
Notice and Manner of Conversion or Continuation of Loans
34
 
Section 4.3
 
Fees
34
 
Section 4.4
 
Manner of Payment
35
 
Section 4.5
 
Evidence of Indebtedness
35
 
Section 4.6
 
Adjustments
36
 
Section 4.7
 
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
36
 
Section 4.8
 
Changed Circumstances
37
 
Section 4.9
 
Indemnity
38
 
Section 4.10
 
Increased Costs
38
 
Section 4.11
 
Taxes
39
 
Section 4.12
 
Mitigation Obligations; Replacement of Lenders
42
 
Section 4.13
 
Security
42
 
Section 4.14
 
Cash Collateral
43
 
Section 4.15
 
Defaulting Lenders
43

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 4.16
 
New Swingline Loans/Letters of Credit
45
          ARTICLE V    CLOSING; CONDITIONS OF CLOSING AND BORROWING
46
           
Section 5.1
 
Conditions to Closing and Initial Extensions of Credit
46
 
Section 5.2
 
Conditions to All Extensions of Credit
49
           ARTICLE VI   REPRESENTATIONS AND WARRANTIES OF THE BORROWER
49
           
Section 6.1
 
Representations and Warranties
49
 
Section 6.2
 
Survival of Representations and Warranties, Etc
56
           ARTICLE VII   FINANCIAL INFORMATION AND NOTICES
56
           
Section 7.1
 
Financial Statements and Projections
56
 
Section 7.2
 
Officer’s Compliance Certificate
57
 
Section 7.3
 
Other Reports
57
 
Section 7.4
 
Notice of Litigation and Other Matters
58
 
Section 7.5
 
Accuracy of Information
59
          ARTICLE VIII    AFFIRMATIVE COVENANTS
59
           
Section 8.1
 
Preservation of Corporate Existence and Related Matters
59
 
Section 8.2
 
Maintenance of Property
59
 
Section 8.3
 
Insurance
59
 
Section 8.4
 
Accounting Methods and Financial Records
59
 
Section 8.5
 
Payment and Performance of Obligations
59
 
Section 8.6
 
Compliance With Laws and Approvals
60
 
Section 8.7
 
Environmental Laws
60
 
Section 8.8
 
Compliance with ERISA
60
 
Section 8.9
 
Compliance With Agreements
60
 
Section 8.10
 
Visits and Inspections
60
 
Section 8.11
 
Additional Subsidiaries and Real Property
61
 
Section 8.12
 
Use of Proceeds
61
 
Section 8.13
 
Further Assurances
62
 
Section 8.14
 
Post-Closing Matters
62
          ARTICLE IX    FINANCIAL COVENANTS
62
           
Section 9.1
 
Total Leverage Ratio
62
 
Section 9.2
 
Senior Leverage Ratio
63
 
Section 9.3
 
Fixed Charge Coverage Ratio
63
          ARTICLE X    NEGATIVE COVENANTS
63
           
Section 10.1
 
Limitations on Indebtedness
63
 
Section 10.2
 
Limitations on Liens
64
 
Section 10.3
 
Limitations on Loans, Advances, Investments and Acquisitions
65
 
Section 10.4
 
Limitations on Mergers and Liquidation
67
 
Section 10.5
 
Limitations on Sale of Assets
67
 
Section 10.6
 
Limitations on Dividends and Distributions
68

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Section 10.7
 
Limitations on Exchange and Issuance of Capital Stock
68
 
Section 10.8
 
Transactions with Affiliates
68
 
Section 10.9
 
Certain Accounting Changes; Organizational Documents
68
 
Section 10.10
 
Amendments; Payments and Prepayments of Subordinated Indebtedness and Qualified
Senior Unsecured Notes
68
 
Section 10.11
 
Restrictive Agreements
69
 
Section 10.12
 
Nature of Business
69
 
Section 10.13
 
Impairment of Security Interests
69
          ARTICLE XI    DEFAULT AND REMEDIES
69
           
Section 11.1
 
Events of Default
69
 
Section 11.2
 
Remedies
72
 
Section 11.3
 
Rights and Remedies Cumulative; Non-Waiver; etc
72
 
Section 11.4
 
Crediting of Payments and Proceeds
73
 
Section 11.5
 
Administrative Agent May File Proofs of Claim
74
          ARTICLE XII    THE ADMINISTRATIVE AGENT
74
           
Section 12.1
 
Appointment
74
 
Section 12.2
 
Delegation of Duties
75
 
Section 12.3
 
Exculpatory Provisions
75
 
Section 12.4
 
Reliance by the Administrative Agent
75
 
Section 12.5
 
Notice of Default
76
 
Section 12.6
 
Non-Reliance on the Administrative Agent and Other Lenders
76
 
Section 12.7
 
Indemnification
76
 
Section 12.8
 
The Administrative Agent in Its Individual Capacity
77
 
Section 12.9
 
Resignation of the Administrative Agent; Successor Administrative Agent
77
 
Section 12.10
 
Collateral and Guaranty Matters
78
 
Section 12.11
 
Other Agents, Arrangers and Managers
79
 
Section 12.12
 
Specified Obligations
79
          ARTICLE XIII    MISCELLANEOUS
79
           
Section 13.1
 
Notices
79
 
Section 13.2
 
Amendments, Waivers and Consents
81
 
Section 13.3
 
Expenses; Indemnity
82
 
Section 13.4
 
Right of Set-off
84
 
Section 13.5
 
Governing Law, Jurisdiction, Etc
84
 
Section 13.6
 
Waiver of Jury Trial
85
 
Section 13.7
 
Reversal of Payments
85
 
Section 13.8
 
Injunctive Relief
85
 
Section 13.9
 
Accounting Matters
85
 
Section 13.10
 
Successors and Assigns; Participations
86
 
Section 13.11
 
Confidentiality
89
 
Section 13.12
 
Performance of Duties
89
 
Section 13.13
 
All Powers Coupled with Interest
89
 
Section 13.14
 
Survival of Indemnities
89
 
Section 13.15
 
Titles and Captions
90
 
Section 13.16
 
Severability of Provisions
90

 
 
iii

--------------------------------------------------------------------------------

 
 

 
Section 13.17
 
Counterparts; Integration; Effectiveness; Electronic Execution
90
 
Section 13.18
 
Term of Agreement
90
 
Section 13.19
 
USA Patriot Act
90
 
Section 13.20
 
Advice of Counsel; No Strict Construction
91
 
Section 13.21
 
Inconsistencies with Other Documents; Independent Effect of Covenants
91
 
Section 13.22
 
Amendment and Restatement; No Novation
91
 
Section 13.23
 
Inconsistencies with Other Documents
91
 
Section 13.24
 
Waiver
91


 
iv

--------------------------------------------------------------------------------

 


EXHIBITS
         
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H
-
Form of Subsidiary Guaranty Agreement
Exhibit I
-
Form of Collateral Agreement
     
SCHEDULES
         
Schedule 1.1
-
Lenders and Commitments
Schedule 1.1(a)
-
Existing Letter of Credit
Schedule 6.1(a)
-
Jurisdictions of Organization and Qualification
Schedule 6.1(b)
-
Subsidiaries and Capitalization
Schedule 6.1(f)
-
Tax Audits
Schedule 6.1(i)
-
Employee Benefit Plans
Schedule 6.1(l)
-
Material Government Contracts and Material Contracts
Schedule 6.1(m)
-
Labor and Collective Bargaining Agreements
Schedule 6.1(t)
-
Indebtedness and Guaranty Obligations
Schedule 6.1(u)
-
Litigation
Schedule 10.2
-
Existing Liens
Schedule 10.3
-
Existing Loans, Advances and Investments
Schedule 10.8
-
Transactions with Affiliates

 
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 12, 2011, by and
among LMI AEROSPACE, INC., a Missouri corporation (the “Borrower”), the lenders
who are or may become a party to this Agreement (collectively, the “Lenders”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia
Bank, National Association), a national banking association, as Administrative
Agent for the Lenders.


STATEMENT OF PURPOSE


The Borrower, certain financial institutions, and Wells Fargo Bank, National
Association (as successor by merger to Wachovia Bank, National Association) are
parties to that certain Credit Agreement dated as of July 31, 2007 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).


The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Credit Agreement on the terms and conditions of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


ARTICLE I


DEFINITIONS


Section 1.1                      Definitions. The following terms when used in
this Agreement shall have the meanings assigned to them below:


“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.


“Administrative Agent” means Wells Fargo Bank, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.9.


“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote five percent (5%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.


“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof. On the Closing Date, the
Aggregate Commitment shall be One Hundred Twenty-Five Million Dollars
($125,000,000).

 
 

--------------------------------------------------------------------------------

 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.


“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.


“Applicable Margin” means the corresponding percentages per annum as set forth
below:


 
Level
Total Leverage Ratio
LIBOR Interest Margin
Base Rate Interest Margin
Commitment Fee
I
Less than 1.00 to 1.00
1.75%
0.75%
0.325%
II
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
2.00%
1.00%
0.375%
III
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
2.25%
1.25%
0.450%
IV
Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00
2.50%
1.50%
0.500%
V
Greater than or equal to 3.00 to 1.00
2.75%
1.75%
0.500%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the date by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower;
provided, however, that (a) the Applicable Margin shall be based on Pricing
Level I as of the Closing Date until the first Calculation Date following
receipt of the Officer’s Compliance Certificate for the fiscal quarter ended
September 30, 2011 and, thereafter, the Pricing Level shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
and (b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 7.2 for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level V until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Total Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.


Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.2 is shown to
be inaccurate (regardless of whether (A) this Agreement is in effect, (B) the
Commitments are in effect, or (C) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then (1) the Borrower shall immediately deliver
to the Administrative Agent a corrected Officer’s Compliance Certificate for
such Applicable Period, (2) the Applicable Margin for such Applicable Period
shall be determined as if the Total Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period and (3) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 4.4. Nothing in this paragraph
shall limit the rights of the Administrative Agent and Lenders with respect to
Sections 4.1(c) and 11.2.

 
2

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of a Lender that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.


“Bankruptcy Event of Default” means any Event of Default specified in Section
11.1(j) or (k).


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) except during any period of time
during which a notice delivered to the Borrower under Section 4.8 shall remain
in effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.


“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).


“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.


“Borrower Materials” has the meaning assigned thereto in Section 7.4.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.


“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.


“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP. For purposes of this definition, “Capital Asset” means any asset that
should, in accordance with GAAP, be classified and accounted for as a capital
asset on a Consolidated balance sheet of the Borrower and its Subsidiaries.

 
3

--------------------------------------------------------------------------------

 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent, the Issuing Lender and the Swingline Lender shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent, the Issuing Lender and
the Swingline Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.


“Cash Equivalents” means, collectively, the items described in Section
10.3(b)(i)-(iv).


“Cash Management Arrangement” means any arrangement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, foreign exchange and other cash management
arrangements.


“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Arrangement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Arrangement.


“Cash Management Swingline Loans” means the collective reference to the
Swingline Loans made pursuant to, and in accordance with, the terms of the Loan
Sweep Agreement as contemplated by Section 2.2(a), and “Cash Management
Swingline Loan” means any of such Swingline Loans.


“Change in Control” means any event or series of events in which any person or
group of persons (within the meaning of Section 13(d) of the Securities Exchange
Act of 1934, as amended), obtain ownership or control in one or more series of
transactions of more than thirty percent (30%) of the Capital Stock or thirty
percent (30%) of the voting power of the Borrower entitled to vote in the
election of members of the board of directors of the Borrower or there shall
have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $500,000 any “change in control” (as defined in such
indenture or other evidence of Indebtedness) obligating the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 
4

--------------------------------------------------------------------------------

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.


“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.


“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.


“Collateral Agreement” means the amended and restated collateral agreement of
even date herewith executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, substantially in
the form of Exhibit I, as amended, restated, supplemented or otherwise modified
from time to time.


“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans (including, without limitation, to participate in Swingline Loans) and to
and issue or participate in Letters of Credit issued for the account of the
Borrower, in an aggregate principal or face amount at any time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1
hereto, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof.


“Commitment Percentage” means, as to any Lender at any time, the ratio of (a)
the amount of the Commitment of such Lender to (b) the Aggregate Commitment.


“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.


“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.


“Credit Parties” means, collectively, the Borrower and the Guarantors.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.


“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded by it hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 4.15) upon delivery of
written notice of such determination to the Borrower, the Issuing Lender, the
Swingline Lender and each Lender.

 
5

--------------------------------------------------------------------------------

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.


“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.


“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP:


(a)           Net Income for such period;


plus


(b)           the sum of the following, without duplication, to the extent
deducted in determining Net Income for such period: (i) income and franchise
taxes for such period, (ii) Interest Expense for such period, (iii) amortization
and depreciation for such period, (iv) other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken during the period from the Closing Date through and including the
Maturity Date) in an aggregate amount not to exceed, for any such period,
twenty-five percent (25%) of Net Worth as of the last day of such period, (v)
any extraordinary losses for such period, (vi) other non-cash expenses incurred
during such period pursuant to equity compensation plans approved by the
Borrower’s board of directors, (vii) other non-recurring cash expenses incurred
during such period in connection with any Permitted Acquisition, including any
post-acquisition purchase price adjustments, indemnification obligations,
accounting, due diligence and legal fees and any other fees, costs or expenses
in connection therewith, in an aggregate amount not to exceed, for any such
period, seven and a half percent (7.5%) of the total aggregate consideration
(including, without limitation, all cash consideration, assumed Indebtedness,
earn-outs (valued at an amount reasonably determined in good faith by the
Borrower to be payable in connection with such earn-outs) and deferred payments)
to be paid by the Borrower and its Subsidiaries in connection with such
Permitted Acquisition, (viii) the non-cash impact of purchase price accounting
adjustments during such period in connection with any Permitted Acquisition,
including with respect to any post-acquisition purchase price adjustments,
indemnification obligations or similar agreements or deferred revenue, (ix) the
amount of any reduction in Net Income for such period resulting from the
application of FAS 141R in connection with the incurrence of obligations in
respect of an earn-out or other similar contingent obligation in connection with
a Permitted Acquisition and (x) all cash payments made during such period
resulting from restructuring charges in an aggregate amount not to exceed
$3,000,000 during the term of this Agreement;

 
6

--------------------------------------------------------------------------------

 

less


(c)           the sum of the following, without duplication, to the extent
included in determining Net Income for such period: (i) interest income and any
extraordinary gains for such period and (ii) the amount of any increase in Net
Income for such period resulting from the elimination of any liabilities in
respect of an earn-out or other similar contingent obligation in connection with
a Permitted Acquisition which previously resulted in a reduction of Net Income
for a prior period in accordance with FAS 141R.


For purposes of this Agreement, EBITDA shall be adjusted on a pro forma basis,
in a manner reasonably acceptable to the Administrative Agent, to include, as of
the first day of any applicable period, any Permitted Acquisitions and any Asset
Dispositions closed during such period, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
any Permitted Acquisitions and any Asset Dispositions closed during such period
calculated on a basis consistent with GAAP and Regulation S-X of the Securities
Exchange Act of 1934, as amended, or as approved by the Administrative Agent.


 “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.10(b)(iii)).


“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained, funded or administered for
employees of the Borrower or any ERISA Affiliate or (b) has at any time within
the preceding six (6) years been maintained for the employees of the Borrower or
any current or former ERISA Affiliate.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 
7

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.


“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.


“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.


“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a) and (d) any Taxes imposed under
FATCA.


“Existing Credit Agreement” has the meaning assigned thereto in the introductory
paragraph hereto.


“Existing Letters of Credit” means that certain letter of credit existing on the
Closing Date and identified on Schedule 1.1(a).


“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Commitment Percentage
of the L/C Obligations then outstanding and (iii) such Lender’s Commitment
Percentage of the Swingline Loans then outstanding, or (b) the making of any
Loan or participation in any Letter of Credit by such Lender, as the context
requires.

 
8

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.


“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.


“Fee Letter” means the separate fee letter agreement dated as of August 5, 2011
executed by the Borrower, the Administrative Agent and Wells Fargo Securities,
LLC.


“First Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
any Credit Party.


“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.


“Fixed Charges” means, for any period, the sum of the following determined on a
Consolidated basis for such period, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Interest Expense paid or payable
in cash during such period, (b) scheduled principal payments with respect to
Indebtedness during such period, (c) taxes paid or payable in cash during such
period and (d) cash dividends and distributions paid in respect of the ownership
of the Capital Stock of the Borrower or any of its Subsidiaries.


“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any date of determination, the ratio of (a) EBITDA minus
Capital Expenditures to (b) Fixed Charges, in each case determined for the
Borrower and its Subsidiaries, on a Consolidated basis, for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 
9

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.


“Government Contract” has the meaning set forth in the Collateral Agreement.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantors” means each Subsidiary of the Borrower in existence on the Closing
Date or which becomes a party to a Guaranty Agreement pursuant to Section 8.11.


“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Guarantors in favor of the Administrative Agent, for
the ratable benefit of itself and the other Secured Parties, substantially in
the form of Exhibit H, as amended, restated, supplemented or otherwise modified
from time to time.


“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 
10

--------------------------------------------------------------------------------

 

“Hedge Bank” means any Person that, at the time it enters into a Hedging
Agreement permitted under Article X, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedging Agreement.


“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.


“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Hedge Bank at the time such
Hedging Agreement is executed.


“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following:


(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;


(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due;


(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);


(d)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(e)           all Guaranty Obligations of any such Person;


(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;


(g)           all obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of Capital Stock of such
Person; and


(h)           all net obligations incurred by any such Person pursuant to
Hedging Agreements.

 
11

--------------------------------------------------------------------------------

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation of any Person
under any Hedging Agreement on any date shall be deemed to be the Termination
Value thereof as of such date.


“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.


“Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the gross interest expense (including, without limitation, interest
expense attributable to Capital Leases, Synthetic Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.


“Interest Period” has the meaning assigned thereto in Section 4.1(b).


“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.


“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.


“Issuing Lender” means Wells Fargo Bank, in its capacity as issuer of any Letter
of Credit (including the Existing Letter of Credit), or any successor thereto.


“L/C Commitment” means the lesser of (a) Twenty-Five Million Dollars
($25,000,000) and (b) the Aggregate Commitment.


“L/C Facility” means the letter of credit facility established pursuant to
Article III.


“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.


“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.


“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, each Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 13.10.


“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.


“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 
12

--------------------------------------------------------------------------------

 

“Letters of Credit” has the meaning assigned thereto in Section 3.1 and the
Existing Letter of Credit.


“LIBOR” means:


(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to the applicable Interest Period which appears on Reuters Screen LIBOR01 Page
(or any applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and


(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.


Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:


LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).


“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.


“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreement, the Security Documents, the Fee
Letter and each other document, instrument, certificate and agreement executed
and delivered by the Borrower or any Subsidiary thereof in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Hedging Agreement and any Specified Cash Management Arrangement), all as may be
amended, restated, supplemented or otherwise modified from time to time.

 
13

--------------------------------------------------------------------------------

 

“Loan Sweep Activation Date” means the date which is ten (10) Business Days
after the date on which the Borrower shall have delivered to the Administrative
Agent a duly executed Loan Sweep Agreement.


“Loan Sweep Agreement” means, collectively, any document, instrument,
certificate, note or agreement executed and delivered in connection with the
treasury management services arrangement between the Borrower and Wells Fargo
Bank that governs the borrowing and repayment of Cash Management Swingline
Loans, including, without limitation, the Master Agreement for Treasury Services
Management, the Acceptance of Services, the applicable deposit account agreement
and all other “Service Documentation”, as such term is defined in the Master
Agreement for Treasury Management Services, each as may be, individually or
collectively, amended, restated, supplemented or otherwise modified from time to
time.


“Loan Sweep Termination Date” means the date which is ten (10) Business Days
after the date on which the Borrower shall have delivered to the Administrative
Agent a termination notice with respect to the Loan Sweep Agreement.


“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans (including, without limitation, the Cash Management Swingline
Loans), and “Loan” means any of such Loans.


“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the properties, business,
prospects, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party or (c) the
legality, validity, binding effect or enforceability of the Loan Documents or
the rights and remedies available to the Administrative Agent and the Lenders,
in each case, taken as a whole.


“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $1,000,000 per annum, or (b) any other
contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.


“Material Government Contract” has the meaning set forth in the Collateral
Agreement.


“Maturity Date” means the earliest to occur of (a) September 12, 2016, (b) the
date of termination by the Borrower pursuant to Section 2.5, or (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
110% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 
14

--------------------------------------------------------------------------------

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering all real property now or
hereafter owned by any Credit Party or any Subsidiary thereof, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and
executed by any Credit Party or any Subsidiary thereof in favor of the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.


“Net Income” means, with respect to the Borrower and its Subsidiaries for any
period of determination, the net income (or loss) of the Borrower and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which the Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of such Person or is merged
into or consolidated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries except to
the extent included pursuant to the foregoing clause (a), and (c) the net income
(if positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.


“Net Worth” means, with respect to the Borrower and its Subsidiaries as of any
date of determination, the consolidated shareholder’s equity (or the equivalent)
of the Borrower and its Subsidiaries as of such date of determination,
determined on a Consolidated basis in accordance with GAAP.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.


“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).


“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).


“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.


“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).


“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent, in each case under any Loan Document or otherwise, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note; provided
that (a) Specified Obligations, as applicable, shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of Specified Obligations.

 
15

--------------------------------------------------------------------------------

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.


“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Participant” has the meaning assigned thereto in Section 13.10(d).


“Payment Event of Default” means any Event of Default specified in Section
11.1(a) or (b).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
the Borrower or any ERISA Affiliates or (b) has at any time within the preceding
six (6) years been maintained, funded or administered for the employees of the
Borrower or any of its current or former ERISA Affiliates.


“Permitted Acquisitions” means any non-hostile acquisition by the Borrower or
any of its Subsidiaries in the form of acquisitions of all or substantially all
of the business or a line of business (whether by the acquisition of Capital
Stock, assets or any combination thereof) of any other Person if each such
acquisition meets all of the following requirements:


(i)           evidence of approval of the acquisition by the target’s board of
directors or equivalent governing body or a copy of the opinion of counsel
delivered by legal counsel to the target in connection with the acquisition
which evidences such approval or opines that such approval is not required shall
be delivered to the Administrative Agent at the time the documents referred to
in clause (v) of this definition are required to be delivered;

 
16

--------------------------------------------------------------------------------

 

(ii)         the Person to be acquired shall be in a substantially similar or
complementary line of business or industry as the Borrower;


(iii)         a description of the acquisition in the form customarily prepared
by the Borrower shall have been delivered to the Administrative Agent and the
Lenders prior to the consummation of the acquisition;


(iv)        the Borrower shall have demonstrated to the Administrative Agent (as
of the date of the proposed acquisitions and after giving effect thereto and any
Extensions of Credit made or to be made in connection therewith) (A) compliance
with each covenant contained in and in the manner set forth in Article IX, (B)
the Total Leverage Ratio is at least 0.25 below the Total Leverage Ratio then
applicable in Section 9.1, (C) no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to the proposed
acquisition and (D) the Borrower will have cash on hand plus unfunded
Commitments under the Credit Facility of at least $25,000,000;


(v)         the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11, said documents to
include a favorable opinion of counsel to the Borrower acceptable to the
Administrative Agent addressed to the Administrative Agent and the Lenders with
respect to the Borrower, the Person to be acquired and the acquisition in form
and substance reasonably acceptable to the Administrative Agent; and;


(vi)         the Borrower or a Subsidiary shall be the surviving Person and no
Change of Control shall have been effected thereby;


(vii)       the Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
proposed acquisition;


(viii)      as of the date of such acquisition, there is no litigation pending
or threatened against the Person to be acquired or any Subsidiary thereof or any
of their respective properties that could reasonably be expected to have a
Material Adverse Effect; and


(ix)         the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of any
such acquisition if the total aggregate consideration (including, without
limitation, all cash consideration, assumed Indebtedness, earn-outs (valued at
an amount reasonably determined in good faith by the Borrower to be payable in
connection with such earn-outs) and deferred payments) to be paid by the
Borrower and its Subsidiaries in connection with (A) any such acquisition, or
series of related acquisitions, exceeds $100,000,000 and (B) all such
acquisitions, or series of related acquisitions, during the term of this
Agreement exceeds $150,000,000.


“Permitted Liens” means the Liens permitted pursuant to Section 10.2.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.


“Platform” has the meaning assigned thereto in Section 7.4.

 
17

--------------------------------------------------------------------------------

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


“Private Information” has the meaning assigned thereto in Section 7.4.


“Public Information” has the meaning assigned thereto in Section 7.4.


“Qualified Senior Unsecured Notes” means senior, unsecured high yield or
convertible notes issued by the Borrower; provided that (a) such notes shall be
subject to customary market terms and conditions, including, without limitation,
the terms of such notes (i) shall not provide for any repayment, mandatory
redemption or sinking fund obligation prior to the date that is six months after
the Maturity Date, (ii) shall not provide for any maintenance financial
covenants, (iii) shall not provide for any amortization, (iv) shall not
restrict, limit or otherwise encumber the ability of the Borrower or any of its
Subsidiaries to incur Liens in favor of the Administrative Agent or any Lender
under this Agreement or any other Loan Document and (v) shall not contain
covenants, events of default, guarantees or other terms (other than interest
rate and redemption premiums) which are more restrictive to the Borrower or any
of its Subsidiaries than those in this Agreement and (b) such notes shall
otherwise be subject to terms and conditions which are in compliance with the
terms and conditions set forth in this Agreement.


“Register” has the meaning assigned thereto in Section 13.10(c).


“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.


“Required Lenders” means, at any date, any combination of Lenders whose
Commitments aggregate more than fifty percent (50%) of the Aggregate Commitment
or, if the Credit Facility has been terminated pursuant to Section 11.2, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer or senior
manager of financial reporting of a Credit Party or any other officer of a
Credit Party reasonably acceptable to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.


“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.


“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 
18

--------------------------------------------------------------------------------

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.


“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.


“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.


“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Specified Hedge Agreement and (ii) any Specified Cash Management
Arrangement.


“Secured Parties” means the Administrative Agent, the Lenders, the Hedge Banks
and the Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 12.2, any other
holder from time to time of any of the Secured Obligations and, in each case,
their respective successors and permitted assigns.


“Security Documents” means the collective reference to the Guaranty Agreement,
the Collateral Agreement, the Mortgages, the Trademark Security Agreement and
each other agreement or writing pursuant to which any Credit Party purports to
pledge or grant a security interest in any property or assets securing the
Secured Obligations or any such Person purports to guaranty the payment and/or
performance of the Secured Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.


“Senior Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
as of any date of determination, the ratio of (a) Total Indebtedness as of such
date less the sum of (i) the aggregate outstanding amount of all Indebtedness
incurred pursuant to any Qualified Senior Unsecured Notes as of such date and
(ii) the aggregate outstanding amount of all Subordinated Indebtedness incurred
pursuant to Section 10.1(j) as of such date to (b) EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.


“Significant Permitted Acquisition” means any Permitted Acquisition with respect
to which (a) the total aggregate consideration (including, without limitation,
all cash consideration, assumed Indebtedness, earn-outs (valued at an amount
reasonably determined in good faith by the Borrower to be payable in connection
with such earn-outs) and deferred payments) to be paid by the Borrower and its
Subsidiaries in connection therewith exceeds $40,000,000 and (b) the Borrower
has delivered a written notice to the Administrative Agent, in form and
substance reasonably satisfactory thereto, on or prior to the date on which such
Permitted Acquisition is consummated, designating such Permitted Acquisition as
a “Significant Permitted Acquisition”.

 
19

--------------------------------------------------------------------------------

 

“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.


“Specified Cash Management Arrangement” means any Cash Management Arrangement
entered into by (a) any Credit Party or any Subsidiary thereof and (b) any Cash
Management Bank.


“Specified Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party or any Subsidiary thereof under any
Specified Cash Management Arrangement.


“Specified Hedge Agreement” means any Hedge Agreement entered into by (a) any
Credit Party or any Subsidiary thereof and (b) any Hedge Bank.


“Specified Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any Subsidiary thereof under any
Specified Hedge Agreement.


“Specified Obligations” means, collectively, (a) all Specified Hedge Obligations
and (b) all Specified Cash Management Obligations.


“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any of its Subsidiaries subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent (it being agreed that
the terms of such Indebtedness (a) shall not provide for any repayment,
mandatory redemption or sinking fund obligation prior to the date that is six
months after the Maturity Date, (b) shall not provide for any maintenance
financial covenants, (c) shall not provide for any amortization, (d) shall not
restrict, limit or otherwise encumber the ability of the Borrower or any of its
Subsidiaries to incur Liens in favor of the Administrative Agent or any Lender
under this Agreement or any other Loan Document and (e) shall not contain
covenants, events of default, guarantees or other terms (other than interest
rate and redemption premiums) which are more restrictive to the Borrower or any
of its Subsidiaries than those in this Agreement).


“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.


“Swingline Commitment” means the lesser of (a) Five Million Dollars ($5,000,000)
and (b) the Aggregate Commitment.


“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.


“Swingline Lender” means Wells Fargo Bank in its capacity as swingline lender
hereunder.

 
20

--------------------------------------------------------------------------------

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.


“Swingline Loan Reserve” means (a) on any date of determination that is on and
after the Loan Sweep Activation Date and prior to the Loan Sweep Termination
Date, the Swingline Commitment and (b) on any date of determination that is
prior to the Loan Sweep Activation Date or on or after the Loan Sweep
Termination Date, the aggregate amount of all outstanding Swingline Loans on
such date of determination.


“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.


“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo Bank as Administrative Agent in accordance with Section 12.9 and (b)
the Maturity Date.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the partial or
complete withdrawal of the Borrower of any ERISA Affiliate from a Multiemployer
Plan if withdrawal liability is asserted by such plan, or (h) any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Sections 4241 or 4245 of ERISA, or (i) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA, or (j) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan is endangered or in
critical status within the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA, or (k) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 
21

--------------------------------------------------------------------------------

 

“Total Indebtedness” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of all Indebtedness of the Borrower and its Subsidiaries.


“Total Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
as of any date of determination, the ratio of (a) Total Indebtedness as of such
date to (b) EBITDA for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date; provided that, solely for purposes of
determining the Applicable Margin, in the event the Borrower issues Qualified
Senior Unsecured Notes or Subordinated Indebtedness pursuant to Section 10.1(j),
so long as the net cash proceeds of such Qualified Senior Unsecured Notes or
Subordinated Indebtedness are (i) identifiable, (ii) subject to an account
control agreement and (iii) otherwise invested on terms satisfactory to the
Administrative Agent and the Lenders (such net cash proceeds, as restricted by
clauses (i), (ii) and (iii), “Controlled Net Cash Proceeds”), the Total Leverage
Ratio shall be calculated with respect to the Borrower and its Subsidiaries as
of any date of determination, as the ratio of (x) Total Indebtedness as of such
date less the amount of Controlled Net Cash Proceeds of such Qualified Senior
Unsecured Notes or Subordinated Indebtedness as of such date to (y) EBITDA for
the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date.


“Trademark Security Agreement” means that certain Trademark Security Agreement
dated as of September 12, 2011 by and between D3 Technologies Inc. and the
Administrative Agent.


“UCC” means the Uniform Commercial Code as in effect in the State of New York or
appropriate governing state, as amended or modified from time to time.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.


“United States” means the United States of America.


“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association, and its successors.


“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).


Section 1.2          Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 
22

--------------------------------------------------------------------------------

 

Section 1.3           Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 13.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


Section 1.4           UCC Terms. Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.


Section 1.5            Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


Section 1.6           References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.


Section 1.7           Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 
23

--------------------------------------------------------------------------------

 

Section 1.8           Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.


ARTICLE II


REVOLVING CREDIT FACILITY


Section 2.1           Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Maturity Date as requested by the Borrower in accordance
with the terms of Section 2.3; provided, that (a) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Aggregate Commitment less the aggregate amount
of all outstanding L/C Obligations less the Swingline Loan Reserve and (b) the
principal amount of outstanding Revolving Credit Loans from any Lender to the
Borrower shall not at any time exceed such Lender’s Commitment less such
Lender’s Commitment Percentage of outstanding L/C Obligations less such Lender’s
Commitment Percentage of the Swingline Loan Reserve. Each Revolving Credit Loan
by a Lender shall be in a principal amount equal to such Lender’s Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Maturity
Date.


Section 2.2           Swingline Loans.


(a)           Availability.


(i)           Subject to the terms and conditions of this Agreement, prior to
the Loan Sweep Activation Date or on or after the Loan Sweep Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date, pursuant to, and in accordance with, this Agreement; provided that the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the lesser of (A) the Aggregate
Commitment less the sum of all outstanding Revolving Credit Loans and the L/C
Obligations and (B) the Swingline Commitment.


(ii)           Subject to the terms and conditions of this Agreement, on and
after the Loan Sweep Activation Date and prior to the Loan Sweep Termination
Date, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time from such Loan Sweep Activation Date through, but not including,
the Swingline Termination Date pursuant to, and in accordance with, the Loan
Sweep Agreement; provided that the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested) shall not exceed
the lesser of (A) the Aggregate Commitment less the sum of all outstanding
Revolving Credit Loans and the L/C Obligations and (B) the Swingline Commitment.


(b)           Refunding.


(i)           Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Commitment Percentages and shall thereafter be reflected
as Revolving Credit Loans of the Lenders on the books and records of the
Administrative Agent. Each Lender shall fund its respective Commitment
Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made. No Lender’s obligation to fund its respective Commitment
Percentage of a Swingline Loan shall be affected by any other Lender’s failure
to fund its Commitment Percentage of a Swingline Loan, nor shall any Lender’s
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Commitment Percentage of a Swingline Loan.

 
24

--------------------------------------------------------------------------------

 

(ii)           The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 12.5 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).


(iii)           Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, a
Bankruptcy Event of Default shall have occurred, each Lender will, on the date
the applicable Swingline Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Commitment Percentage of the aggregate amount of such Swingline Loan.
Each Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).


(c)           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.


Section 2.3           Procedure for Advances of Revolving Credit Loans and
Swingline Loans.


(a)           Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form attached hereto
as Exhibit B (a “Notice of Borrowing”) not later than 12:00 p.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan (other than Cash
Management Swingline Loans) and (ii) at least three (3) Business Days before
each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date of
such borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $1,000,000 or a whole multiple of $500,000
in excess thereof, (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $2,000,000 or a whole multiple of $500,000 in excess thereof
and (z) with respect to Swingline Loans (other than Cash Management Swingline
Loans) in an aggregate principal amount of $100,000 or a whole multiple of
$50,000 in excess thereof, (C) whether such Loan is to be a Revolving Credit
Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan, whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing received after 12:00 p.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.

 
25

--------------------------------------------------------------------------------

 

(b)           Disbursement of Revolving Credit and Swingline Loans. Not later
than 2:00 p.m. on the proposed borrowing date, (i) each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Lender’s Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date and (ii) the Swingline Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, the Swingline Loans (other than Cash
Management Swingline Loans) to be made on such borrowing date. The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section in immediately available
funds by crediting or wiring such proceeds to the deposit account of the
Borrower identified in the most recent notice substantially in the form of
Exhibit C hereto (a “Notice of Account Designation”) delivered by the Borrower
to the Administrative Agent or as may be otherwise agreed upon by the Borrower
and the Administrative Agent from time to time. Subject to Section 4.7 hereof,
the Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Lender has not made available to the Administrative Agent its
Commitment Percentage of such Revolving Credit Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.2(b).


(c)           Cash Management Swingline Loans. Notwithstanding anything to the
contrary contained in this Section 2.3, all borrowing requests and all
disbursements in connection with Cash Management Swingline Loans shall be made
pursuant to, and in accordance with, the Loan Sweep Agreement.


Section 2.4           Repayment of Loans.


(a)           Repayment on Maturity Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Maturity Date, and (ii) all Swingline Loans in accordance with Section
2.2(b) (but, in any event, no later than the Maturity Date), together, in each
case, with all accrued but unpaid interest thereon.


(b)           Mandatory Repayment of Revolving Credit Loans. If at any time the
outstanding principal amount of all Revolving Credit Loans plus the aggregate
amount of all outstanding L/C Obligations plus the Swingline Loan Reserve
exceeds the Aggregate Commitment, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Lenders in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit
(such Cash Collateral to be applied in accordance with Section 11.2(b)).

 
26

--------------------------------------------------------------------------------

 

(c)           Optional Prepayments. The Borrower may at any time and from time
to time prepay without premium or penalty, but including any amount required to
be paid pursuant to Section 4.9, Revolving Credit Loans and Swingline Loans
(other than Cash Management Swingline Loans), in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached hereto as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each; provided that
the Borrower may at any time and from time to time prepay Cash Management
Swingline Loans pursuant to, and in accordance with, the Loan Sweep Agreement.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
Lender. If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice. Partial prepayments
shall be in an aggregate amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof with respect to Base Rate Loans (other than Swingline Loans),
$2,000,000 or a whole multiple of $500,000 in excess thereof with respect to
LIBOR Rate Loans and $100,000 or a whole multiple of $50,000 in excess thereof
with respect to Swingline Loans. A Notice of Prepayment received after 11:00
a.m. shall be deemed received on the next Business Day. Each such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9.


(d)           Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9.


(e)           Hedging Agreements and Specified Cash Management Arrangements. No
repayment or prepayment pursuant to this Section shall affect any of the
Borrower’s obligations under any Specified Hedge Agreement or any Specified Cash
Management Arrangement.


Section 2.5           Permanent Reduction of the Aggregate Commitment.


(a)           Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least five (5) Business Days prior written notice
to the Administrative Agent, to permanently reduce, without premium or penalty
but including any amount required to be paid pursuant to Section 4.9, (i) the
entire Aggregate Commitment at any time or (ii) portions of the Aggregate
Commitment, from time to time, in an aggregate principal amount of not less than
$1,000,000 or any whole multiple of $500,000 in excess thereof. Any reduction of
the Aggregate Commitment shall be applied to the Commitment of each Lender
according to its Commitment Percentage. All commitment fees accrued until the
effective date of any termination of the Aggregate Commitment shall be paid on
the effective date of such termination.


(b)           Corresponding Payment. Each permanent reduction permitted pursuant
to this Section shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Aggregate Commitment as
so reduced and if the Aggregate Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such Cash Collateral shall be
applied in accordance with Section 11.2(b). Any reduction of the Aggregate
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of Cash Collateral satisfactory
to the Administrative Agent for all L/C Obligations) and shall result in the
termination of the Commitments and the Revolving Credit Facility. Such Cash
Collateral shall be applied in accordance with Section 11.2(b). If the reduction
of the Aggregate Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9.

 
27

--------------------------------------------------------------------------------

 

(c)           Cash Management Swingline Loans. Notwithstanding anything in this
Section 2.5 to the contrary, the Borrower shall not be permitted to reduce the
Aggregate Commitment to an amount that is less than the Swingline Commitment
(unless the Swingline Commitment is reduced to an amount that is equal to or
less than the aggregate amount of the Aggregate Commitment).


Section 2.6           Termination of Revolving Credit Facility. The Revolving
Credit Facility shall terminate on the Maturity Date.


Section 2.7           Increase in Aggregate Commitment.


(a)           Request for Increase. Provided there exists no Default or Event of
Default immediately prior to or after giving effect thereto, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, at any time after the Closing Date, make one request for an increase in the
Aggregate Commitment by any amount not exceeding $25,000,000. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).


(b)           Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Commitment Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.


(c)           Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent,
each Issuing Lender and the Swingline Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


(d)           Effective Date and Allocations. If the Aggregate Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.


(e)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Credit Party dated as of the Increase Effective Date signed
by a Responsible Officer of such Credit Party (i) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, no Default or Event of Default exists and
is continuing. Upon the Increase Effective Date, (A) the Aggregate Commitment
will be deemed to have been increased by the amount of such Commitment increase
pursuant to this Section 2.7, (B) entries in the Register will be revised to
reflect the revised Commitments and Commitment Percentages of each of the
Lenders (including each new Lender) and (C) the outstanding Loans will be
reallocated on the effective date of such increase among the Lenders in
accordance with their revised Commitment Percentages and the Lenders (including
each new Lender) agree to make all payments and adjustments necessary to effect
such reallocation and the Borrower shall pay any and all costs required pursuant
to Section 4.9 in connection with such reallocation as if such reallocation were
a repayment; provided, that the Administrative Agent agrees to cooperate with
the Borrower with respect to the timing of such reallocation so as to minimize
any incurrence by the Borrower of costs required pursuant to Section 4.9.

 
28

--------------------------------------------------------------------------------

 

(f)           Terms of Increase. The terms of such increase shall be the same as
the Revolving Credit Facility; provided that (i) the Applicable Margin with
respect to such increase may differ from the Applicable Margin prior to giving
effect to such increase, (ii) an upfront fee may be paid to any Lender that
agrees to increase its Commitment in connection with such increase and (iii)
each party hereto hereby irrevocably authorizes the Administrative Agent on its
behalf, and without further consent, to enter into amendments or modifications
to this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents that are reasonably necessary or appropriate in order to
effectuate such increase on the Increase Effective Date.


(g)           Conflicting Provisions. This Section shall supersede any
provisions in Section 4.6 or 13.2 to the contrary.


ARTICLE III


LETTER OF CREDIT FACILITY


Section 3.1           L/C Commitment.


(a)           Availability. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day from the Closing Date
through but not including the fifth (5th) Business Day prior to Maturity Date in
such form as may be approved from time to time by the Issuing Lender; provided,
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (a) the L/C Obligations would exceed
the L/C Commitment or (b) the aggregate principal amount of outstanding
Revolving Credit Loans, plus the Swingline Loan Reserve, plus the aggregate
amount of L/C Obligations would exceed the Aggregate Commitment. Each Letter of
Credit shall (i) be denominated in Dollars in a minimum amount of $100,000 (or
such lesser amount as may be agreed by the Issuing Lender), (ii) be a standby
letter of credit issued to support obligations of the Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Maturity Date and (iv) be subject to the ISP98, as set forth in the Letter of
Credit Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. Notwithstanding the foregoing, as
of the Closing Date, each of the Existing Letters of Credit shall constitute,
for all purposes of this Agreement and the other Loan Documents, a Letter of
Credit issued and outstanding hereunder. As of the Closing Date, the Existing
Letter of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.

 
29

--------------------------------------------------------------------------------

 

(b)           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Article III shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.


Section 3.2           Procedure for Issuance of Letters of Credit. The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender and such other certificates, documents and other papers and
information as the Issuing Lender and the Administrative Agent may request. The
Borrower will contemporaneously deliver to the Administrative Agent, at the
Administrative Agent’s Office, a copy of such Letter of Credit Application and
accompanying documentation. Upon receipt of any Letter of Credit Application,
the Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
after approving same and receiving confirmation from the Administrative Agent
that sufficient availability exists under the Revolving Credit Facility for the
issuance of such Letter of Credit, subject to Section 3.1 and Article V,
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than four (4)
Business Days after its receipt of the Letter of Credit Application therefor and
all such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the Issuing Lender and the Borrower.
The Issuing Lender shall promptly furnish to the Borrower and the Administrative
Agent a copy of such Letter of Credit and promptly notify each Lender of the
issuance and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s participation therein.


Section 3.3           Commissions and Other Charges.


(a)           Letter of Credit Commissions. Subject to Section 4.14(f), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in an amount equal to the daily amount available to be
drawn under such Letter of Credit multiplied by the Applicable Margin with
respect to LIBOR Rate Loans (determined on a per annum basis). Such commission
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Commitment
Percentages.


(b)           Issuance Fee. In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, an issuance fee with respect to each Letter of Credit as set forth in
the Fee Letter. Such issuance fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the Administrative Agent.


(c)           Other Costs. In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.

 
30

--------------------------------------------------------------------------------

 

Section 3.4           L/C Participations.


(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with the Issuing Lender that, if a draft is paid under any Letter of Credit for
which the Issuing Lender is not reimbursed in full by the Borrower through a
Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Commitment Percentage of the amount of such draft, or any
part thereof, which is not so reimbursed.


(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender times (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.


(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.


Section 3.5           Reimbursement Obligation of the Borrower. In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
such date in the amount of (a) such draft so paid and (b) any amounts referred
to in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment, and the Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse the Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse the Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

 
31

--------------------------------------------------------------------------------

 

Section 3.6           Obligations Absolute. The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees that the Issuing
Lender, the Administrative Agent and the L/C Participants shall not be
responsible for, and the Borrower’s Reimbursement Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
the Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender or any L/C Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.


Section 3.7           Effect of Letter of Credit Application. To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.


ARTICLE IV


GENERAL LOAN PROVISIONS


Section 4.1           Interest.


(a)           Interest Rate Options. Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Credit Loans shall bear interest
at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9 of this Agreement) and (ii) Swingline Loans shall bear
interest at the Base Rate plus the Applicable Margin. The Borrower shall select
the rate of interest and Interest Period, if any, applicable to any Revolving
Credit Loan at the time a Notice of Borrowing is given or at the time a Notice
of Conversion/Continuation is given pursuant to Section 4.2. Any Revolving
Credit Loan or any portion thereof as to which the Borrower has not duly
specified an interest rate as provided herein shall be deemed a Base Rate Loan.

 
32

--------------------------------------------------------------------------------

 

(b)           Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months or, if agreed by all of the Lenders, nine (9)
or twelve (12) months; provided that:


(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;


(ii)          if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;


(iii)         any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;


(iv)         no Interest Period shall extend beyond the Maturity Date; and


(v)         there shall be no more than ten (10) Interest Periods in effect at
any time.


(c)           Default Rate. Subject to Section 11.3, upon the occurrence and
during the continuance of a Payment Event of Default or a Bankruptcy Event of
Default or, at the discretion of the Administrative Agent or as directed by the
Required Lenders, upon the occurrence and during the continuance of an Event of
Default other than a Payment Event of Default or Bankruptcy Event of Default,
(i) the Borrower shall no longer have the option to request LIBOR Rate Loans,
Swingline Loans or Letters of Credit, (ii) all outstanding LIBOR Rate Loans
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans and other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document. Interest shall continue to accrue on
the Obligations after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.


(d)           Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing December 31, 2011; and interest on each LIBOR Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period. All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).

 
33

--------------------------------------------------------------------------------

 

(e)           Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.


Section 4.2           Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $2,000,000 or any whole multiple of $500,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 2:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation.


Section 4.3           Fees.


(a)           Commitment Fee. Commencing on the Closing Date, subject to Section
4.14(f), the Borrower shall pay to the Administrative Agent, for the account of
the Lenders, a non-refundable commitment fee at a rate per annum equal to the
Applicable Margin on the average daily unused portion of the Aggregate
Commitment of the Lenders (other than the Defaulting Lenders, if any); provided,
that the amount of outstanding Swingline Loans shall not be considered usage of
the Aggregate Commitment for the purpose of calculating such commitment fee. The
commitment fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2011,
and on the Maturity Date. Such commitment fee shall be distributed by the
Administrative Agent to the Lenders (other than any Defaulting Lender) pro rata
in accordance with the Lenders’ respective Commitment Percentages.

 
34

--------------------------------------------------------------------------------

 

(b)           Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrower agrees to pay to the Administrative Agent
and its affiliates the fees set forth in the Fee Letter.


(c)           Other Fees. In order to compensate the Lenders for entering into
this Agreement and making the Extensions of Credit hereunder, the Borrower
agrees to pay to Wells Fargo Securities, LLC, the Administrative Agent and its
affiliates, for the account of the Lenders, the fees set forth in the Fee
Letter.


Section 4.4           Manner of Payment.


(a)           Sharing of Payments. Each payment by the Borrower on account of
the principal of or interest on the Loans (other than Cash Management Swingline
Loans) or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement shall be made not later
than 1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Commitment Percentages (except as specified below), in Dollars, in
immediately available funds and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 11.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its pro rata share of such payment in accordance with such
Lender’s Commitment Percentage (except as specified below) and shall wire advice
of the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of, or interest on, the Swingline Loans or of
any fee, commission or other amount payable to the Swingline Lenders shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to Section 4.1(b)(ii) if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.


(b)           Defaulting Lenders. Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender, each payment by the Borrower to such
Defaulting Lender hereunder shall be applied in accordance with Section 4.14(b).


Section 4.5           Evidence of Indebtedness.


(a)           Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 
35

--------------------------------------------------------------------------------

 

(b)           Participations. In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


Section 4.6          Adjustments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that


(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and


(ii)          the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


Section 4.7          Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent. The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Section 2.3(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section shall
be conclusive, absent manifest error. If such Lender’s Commitment Percentage of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such borrowing date, the Administrative
Agent shall be entitled to recover such amount made available by the
Administrative Agent with interest thereon at the rate per annum applicable to
Base Rate Loans hereunder, on demand, from the Borrower. The failure of any
Lender to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date. Notwithstanding anything set forth herein to the contrary, any Lender that
fails to make available its Commitment Percentage of any Loan shall not (a) have
any voting or consent rights under or with respect to any Loan Document or (b)
constitute a “Lender” (or be included in the calculation of Required Lenders
hereunder) for any voting or consent rights under or with respect to any Loan
Document.

 
36

--------------------------------------------------------------------------------

 

Section 4.8           Changed Circumstances.


(a)           Circumstances Affecting LIBOR Rate Availability. In connection
with any request for a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for ascertaining the LIBOR Rate for such Interest
Period with respect to a proposed LIBOR Rate Loan or any Base Rate Loan as to
which the interest rate is determined with reference to LIBOR or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR and the right of the
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan or a
Base Rate Loan as to which the interest rate is determined with reference to
LIBOR shall be suspended, and (i) in the case of LIBOR Rate Loans, the Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 4.1), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan or (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan as to which the
interest rate is not determined by reference to LIBOR as of the last day of
which Interest Period; or (ii) in the case of Base Rate Loans as to which the
interest rate is determined by reference to LIBOR, the Borrower shall convert
the then outstanding principal amount of each such Loan to a Base Rate Loan as
to which the interest rate is not determined by reference to LIBOR as of the
last day of such Interest Period.

 
37

--------------------------------------------------------------------------------

 

(b)           Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, such Lender shall promptly give notice thereof
to the Administrative Agent and the Administrative Agent shall promptly give
notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR and the
right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, and (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.


Section 4.9           Indemnity. The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.


Section 4.10         Increased Costs.


(a)           Increased Costs Generally. If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;

 
38

--------------------------------------------------------------------------------

 

(ii)         subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
4.11 and the imposition of, or any change in the rate of any Excluded Tax
payable by the Lender or the Issuing Lender); or


(iii)         impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Issuing Lender the Borrower shall promptly pay to any such Lender
or the Issuing Lender as the case may be, such additional amount or amounts as
will compensate the Lender or the Issuing Lender as the case may be, for such
additional costs incurred or reduction suffered.


(b)           Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower shall promptly
pay to such Lender or the Issuing Lender as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.


(c)           Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 
39

--------------------------------------------------------------------------------

 

Section 4.11         Taxes.


(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or the Issuing Lender as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.


(b)           Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.


(c)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.


(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)           Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 
40

--------------------------------------------------------------------------------

 

(i)          duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(ii)         duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or


(iv)        any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.


If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA. To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or Issuing Lender, such Lender or Issuing Lender shall, to the extent
permitted by Applicable Law, deliver to the Borrower and the Administrative
Agent revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender’s or such Issuing Lender’s
compliance with their respective obligations under FATCA.


(f)           Treatment of Certain Refunds. If the Administrative Agent, a
Lender or an Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or each Issuing Lender as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent, such Lender or each Issuing Lender
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 
41

--------------------------------------------------------------------------------

 

(g)           Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.


Section 4.12         Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
4.10 or Section 4.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)           Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender defaults in its obligation to fund Loans
hereunder, 5.11, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 4.12(a), or if
any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
13.10), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:


(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 13.10;


(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)        such assignment does not conflict with Applicable Law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


Section 4.13         Security. The Obligations of the Borrower shall be secured
as provided in the Security Documents.

 
42

--------------------------------------------------------------------------------

 

Section 4.14         Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount. In connection therewith:


(a)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender or the Swingline Lender
as herein provided (other than Permitted Liens), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(b)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15
in respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.


(c)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 4.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the determination by
the Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.15, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.


Section 4.15         Defaulting Lenders.


(a)           Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:


(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.


(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Revolving Credit Loan
or funded participation in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Credit Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 4.14;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Revolving Credit Loans
or funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Revolving Credit Loans were made or the related Letters of Credit or
Swingline Loans were issued at a time when the conditions set forth in Section
5.2 were satisfied or waived, such payment shall be applied solely to pay the
Revolving Credit Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Credit Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Revolving Credit Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Revolving
Credit Facility without giving effect to Section 4.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 4.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 
43

--------------------------------------------------------------------------------

 

(iii)           Certain Fees.


(A)           No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(B)           Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 4.14.

 
44

--------------------------------------------------------------------------------

 

(C)           With respect to any letter of credit commission not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to each Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.


(iv)           Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (A)
the conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate principal amount of
outstanding Revolving Credit Loans of any Non-Defaulting Lender plus such
Non-Defaulting Lender’s participation in L/C Obligations and Swingline Loans to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


(v)           Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (B) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 4.14.


(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Credit Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the Revolving Credit
Facility (without giving effect to Section 4.15(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


Section 4.16         New Swingline Loans/Letters of Credit. So long as any
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Lender
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 
45

--------------------------------------------------------------------------------

 

ARTICLE V


CLOSING; CONDITIONS OF CLOSING AND BORROWING


Section 5.1           Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lenders to execute this Agreement and to make the initial
Loan or issue or participate in the initial Letter of Credit, if any, is subject
to the satisfaction of each of the following conditions:


(a)           Executed Loan Documents. This Agreement, a Revolving Credit Note
in favor of each Lender requesting a Revolving Credit Note, a Swingline Note in
favor of the Swingline Lender (if requested thereby), the Guaranty Agreement and
the Collateral Agreement, together with any other applicable Loan Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.


(b)           Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:


(i)           Officer’s Certificate. A certificate from a Responsible Officer of
the Borrower to the effect that (A) all representations and warranties contained
in this Agreement and the other Loan Documents are true, correct and complete in
all material respects; provided that any representation or warranty that is
qualified by materiality or by reference to Material Adverse Effect shall be
true, correct and complete in all respects; (B) neither the Borrower nor any of
its Subsidiaries is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; (C) after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and (D) the Borrower and its Subsidiaries have
satisfied each of the conditions set forth in Section 5.1 and Section 5.2.


(ii)           Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each Responsible Officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors or other governing body of such Credit
Party authorizing the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).


(iii)           Certificates of Good Standing. Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Credit Party has filed
required tax returns and owes no delinquent taxes.


(iv)           Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request, each in form and substance satisfactory to the Administrative
Agent.

 
46

--------------------------------------------------------------------------------

 

(c)           Personal Property Collateral.


(i)           Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the other Secured
Parties, in the Collateral shall have been received by the Administrative Agent,
and the Administrative Agent shall have received evidence and evidence
reasonably satisfactory to the Administrative Agent that upon such filings and
recordations such security interests constitute valid and perfected first
priority Liens thereon.


(ii)          Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof and (B) each original promissory note pledged pursuant to the Security
Documents.


(iii)         Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the UCC (or applicable judicial docket) as in effect in any state in which any
of the assets of such Credit Party are located, indicating among other things
that its assets are free and clear of any Lien except for Permitted Liens.


(iv)         Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in the form required under the Security Documents
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.


(d)           Consents; Defaults.


(i)           Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.


(ii)          No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

 
47

--------------------------------------------------------------------------------

 

(e)           Financial Matters.


(i)           Financial Statements and Projections. The Administrative Agent
shall have received copies of the following, in each case in form and substance
satisfactory to the Administrative Agent:


(A)           Interim unaudited financial statements for the Borrower and its
Subsidiaries for the fiscal quarters ended March 31, 2011 and June 30, 2011
(solely to the extent that such financial statements are available on or before
the Closing Date);


(B)           Audited consolidated financial statements for the Borrower and its
Subsidiaries for the fiscal years ended 2008, 2009 and 2010; and


(C)           Annual projections prepared by management of the Borrower of
balance sheets, income statements and cashflow statements of the Borrower and
its Subsidiaries for the five (5) years following the Closing Date (and which
will not be inconsistent with information previously provided to the
Administrative Agent).


(f)           Financial Condition Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
transactions contemplated by this Agreement, the Borrower and each of its
Subsidiaries are each Solvent, (B) attached thereto are calculations evidencing
compliance on a pro forma basis with the covenants contained in Article IX
hereof, (C) the financial projections previously delivered to the Administrative
Agent represent the good faith estimates (utilizing reasonable assumptions) of
the financial condition and operations of the Borrower and its Subsidiaries and
(D) attached thereto is a calculation of the Applicable Margin.


(g)           Payment at Closing; Fee Letter. The Borrower shall have paid to
the Administrative Agent, the Lenders and Wells Fargo Securities, LLC the fees
set forth or referenced in Section 4.3 to the extent payable on the Closing
Date, and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.


(h)           Miscellaneous.


(i)            Notice of Borrowing. If applicable, the Administrative Agent
shall have received a Notice of Borrowing from the Borrower in accordance with
Section 2.3(a) and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made after the Closing Date are to
be disbursed.


(ii)           Refinancing of Existing Credit Agreement.  Concurrently with the
making of the initial Extension of Credit, subject to Section 13.22, all
principal, interest and other amounts outstanding under the Existing Credit
Agreement shall be refinanced in full.

 
48

--------------------------------------------------------------------------------

 

(iii)           Patriot Act. The Borrower and each of its Subsidiaries shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Act.


(iv)           Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be in form and substance satisfactory to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.


Section 5.2                      Conditions to All Extensions of Credit. The
obligations of the Lenders to make any Extensions of Credit (including, if
applicable, any Extension of Credit made on the Closing Date), convert or
continue any Loan and/or the Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, continuation, conversion, issuance or extension date:


(a)           Continuation of Representations and Warranties. Each
representation and warranty contained in this Agreement and the other Loan
Documents shall be true, correct and complete in all material respects on and as
of such borrowing, continuation, conversion, issuance or extension date with the
same effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true, correct and complete in all material respects as of such earlier
date; provided, that any representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true, correct
and complete in all respects on and as of such borrowing, continuation,
conversion, issuance or extension date.


(b)           No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.


(c)           Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) and Section 4.2.


(d)           Additional Documents. The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item referred to
in, or contemplated by, any Loan Document, in each case as reasonably requested
by it.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE BORROWER


Section 6.1          Representations and Warranties. To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders both before and after giving
effect to the transactions contemplated hereunder that:


(a)           Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and (iii) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except where the failure to be so qualified would not have a
Material Adverse Effect. The jurisdictions in which the Borrower and its
Subsidiaries are organized and qualified to do business as of the Closing Date
are described on Schedule 6.1(a).

 
49

--------------------------------------------------------------------------------

 

(b)           Ownership. Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 6.1(b). As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares or other
ownership interests, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.1(b). All outstanding
shares or other ownership interests have been duly authorized and validly issued
and are fully paid and nonassessable, with no personal liability attaching to
the ownership thereof, and not subject to any preemptive or similar rights. The
shareholders (or members, partners or other owners, as applicable) of the
Subsidiaries of the Borrower and the number of shares or other ownership
interests owned by each as of the Closing Date are described on Schedule 6.1(b).
As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the Borrower or its
Subsidiaries, except as described on Schedule 6.1(b).


(c)           Authorization of Agreement, Loan Documents and Borrowing. Each of
the Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents has been duly executed and delivered by the
duly authorized officers of the Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower and each Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.


(d)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
the Borrower or any of its Subsidiaries or any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents or (iv) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement.


(e)           Compliance with Law; Governmental Approvals. Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law, except
in each case (i), (ii) or (iii) where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.

 
50

--------------------------------------------------------------------------------

 

(f)           Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable. Such returns accurately
reflect in all material respects all liability for taxes of the Borrower and its
Subsidiaries for the periods covered thereby. Except as set forth in Schedule
6.1(f), there is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of the Borrower and its Subsidiaries. No Governmental Authority has asserted any
Lien or other claim against the Borrower or any Subsidiary thereof with respect
to unpaid taxes which has not been discharged or resolved. The charges, accruals
and reserves on the books of the Borrower and any of its Subsidiaries in respect
of federal, state, local and other taxes for all Fiscal Years and portions
thereof since the organization of the Borrower and any of its Subsidiaries are
in the judgment of the Borrower adequate, and the Borrower does not anticipate
any additional taxes or assessments for any of such years.


(g)           Intellectual Property Matters. Each of the Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and neither the Borrower nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations.


(h)           Environmental Matters.


(i)           The properties owned, leased or operated by the Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge, have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;


(ii)          The Borrower, each Subsidiary and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, except for any such noncompliance or contamination that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;


(iii)         Neither the Borrower nor any Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened, except where such violation, alleged violation, non-compliance,
liability or potential liability which is the subject of such notice could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

 
51

--------------------------------------------------------------------------------

 

(iv)         Hazardous Materials have not been transported or disposed of to or
from the properties owned, leased or operated by the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws, except where such violation or
liability could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;


(v)          No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations, except where such proceeding, action, decree, order or other
requirement could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; and


(vi)         There has been no release, or to the best of the Borrower’s
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by the Borrower or any Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws, except where such violation or liability could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.


(i)           ERISA.


(i)            As of the Closing Date, neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 6.1(i);


(ii)           The Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;


(iii)           As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to the funding based restrictions under
Section 436 of the Code, nor has any funding waiver from the Internal Revenue
Service been received or requested with respect to any Pension Plan, nor has the
Borrower or any ERISA Affiliate failed to make any contributions or to pay any
amounts due and owing as required by the Pension Funding Rules or the terms of
any Pension Plan prior to the due dates of such contributions under the Pension
Funding Rules, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

 
52

--------------------------------------------------------------------------------

 

(iv)          Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under the Pension Funding Rules;


(v)           No Termination Event has occurred or is reasonably expected to
occur; and


(vi)          Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.


(j)           Margin Stock. Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.


(k)           Government Regulation. Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Borrower nor any Subsidiary thereof is, or
after giving effect to any Extension of Credit will be, subject to regulation
under the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.


(l)           Material Government Contracts and Material Contracts.


(i)           Schedule 6.1(l) sets forth a complete and accurate list of all
Material Government Contracts of the Borrower and its Subsidiaries in effect as
of the Closing Date (except for classified Material Government Contracts which
may not be disclosed to third parties pursuant to the express written terms
thereof). Other than as set forth in Schedule 6.1(l), each such Material
Government Contract in existence on the Closing Date is, and after giving effect
to the consummation of the transactions contemplated by the Loan Documents will
be, in full force and effect as of the Closing Date in accordance with the terms
thereof. The Borrower and its Subsidiaries have made available for review by the
Administrative Agent a true and complete copy of each Material Government
Contract required to be listed on Schedule 6.1(l) (except for classified
Material Government Contracts which may not be disclosed to third parties
pursuant to the express written terms thereof). As of the Closing Date, neither
the Borrower nor any of its Subsidiaries (nor, to the knowledge of the Borrower,
any other party thereto) is in breach of or in default under any Material
Government Contract.

 
53

--------------------------------------------------------------------------------

 

(ii)           Schedule 6.1(l) sets forth a complete and accurate list of all
other Material Contracts of the Borrower and its Subsidiaries in effect as of
the Closing Date not listed on any other Schedule hereto; other than as set
forth in Schedule 6.1(l), each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. The Borrower and its Subsidiaries have delivered to the Administrative
Agent a true and complete copy of each Material Contract required to be listed
on Schedule 6.1(l) or any other Schedule hereto. Neither the Borrower nor any
Subsidiary (nor, to the knowledge of the Borrower, any other party thereto) is
in breach of or in default under any Material Contract in any material respect.


(m)           Employee Relations. Each of the Borrower and its Subsidiaries has
a stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries.


(n)           Burdensome Provisions. Neither the Borrower nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Borrower and
its Subsidiaries do not presently anticipate that future expenditures needed to
meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital Stock
to the Borrower or any Subsidiary or to transfer any of its assets or properties
to the Borrower or any other Subsidiary in each case other than existing under
or by reason of the Loan Documents or Applicable Law.


(o)           Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 5.1(e)(i) are complete and correct in
all material respects and fairly present in all material respects on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP (but, in the case of any such
financial statements, schedules and notes which are unaudited, only to the
extent GAAP is applicable to interim unaudited reports). The Borrower and its
Subsidiaries have no Indebtedness, obligation or other unusual forward or long
term commitment which is not fairly reflected in the foregoing financial
statements or in the notes thereto.


(p)           No Material Adverse Change. Since December 31, 2010, there has
been no material adverse change in the properties, business, operations,
prospects, or condition (financial or otherwise) of the Borrower and its
Subsidiaries and no event has occurred or condition arisen that could reasonably
be expected to have a Material Adverse Effect.


(q)           Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and each of its Subsidiaries
will be Solvent.

 
54

--------------------------------------------------------------------------------

 

(r)           Titles to Properties. Each of the Borrower and its Subsidiaries
has such title to the real property owned, if any, or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including, but not limited to, those
reflected on the balance sheets of the Borrower and its Subsidiaries delivered
pursuant to Section 6.1(n), except those which have been disposed of by the
Borrower or its Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder. As of the Closing Date, neither the Borrower or any of its
Subsidiaries owns any real property.


(s)           Liens. None of the properties and assets of the Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. No financing
statement under the Uniform Commercial Code of any state which names the
Borrower or any Subsidiary thereof or any of their respective trade names or
divisions as debtor and which has not been terminated, has been filed in any
state or other jurisdiction and neither the Borrower nor any Subsidiary thereof
has signed any such financing statement or any security agreement authorizing
any secured party thereunder to file any such financing statement, except to
perfect those Permitted Liens.


(t)           Indebtedness and Guaranty Obligations. Schedule 6.1(t) is a
complete and correct listing of all Indebtedness and Guaranty Obligations of the
Borrower and its Subsidiaries as of the Closing Date in excess of $500,000 other
than inter-company Indebtedness and Guaranty Obligations permitted pursuant to
Section 10.1(h). The Borrower and its Subsidiaries have performed and are in
compliance with all of the terms of such Indebtedness and Guaranty Obligations
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.


(u)           Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 6.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any Subsidiary thereof or any
of their respective properties in any court or before any arbitrator of any kind
or before or by any Governmental Authority that (i) has or could reasonably be
expected to have a Material Adverse Effect, or (ii) materially adversely affects
any Transaction or any other transaction contemplated hereby.


(v)           Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.


(w)           Senior Indebtedness Status. The Obligations of the Borrower and
each of its Subsidiaries under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness of each such Person and is designated as
“Senior Indebtedness” or otherwise treated as senior debt under all instruments
and documents, now or in the future, relating to all Subordinated Indebtedness.


(x)           OFAC. None of the Borrower, any Affiliate of the Borrower or any
Guarantor: (i) is a Sanctioned Person, (ii) has more than 10% of its assets in
Sanctioned Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.


(y)           Accuracy and Completeness of Information. All written information,
reports and other papers and data produced by or on behalf of the Borrower or
any Subsidiary thereof (other than financial projections, which shall be subject
to the reasonable satisfaction of the Administrative Agent) and furnished to the
Administrative Agent or the Lenders were, at the time the same were so
furnished, complete and correct in all material respects to the extent necessary
to give the recipient a true and accurate knowledge of the subject matter.

 
55

--------------------------------------------------------------------------------

 

(z)           Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which any of the Credit Parties are subject, and all other matters known to
it (other than general economic conditions), that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No financial statement, material report, material certificate or other material
information furnished (whether in writing or orally) by or on behalf of any of
the Credit Parties to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.


Section 6.2           Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or the Administrative Agent or any Extension of Credit hereunder.


ARTICLE VII


FINANCIAL INFORMATION AND NOTICES


Until all the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.2, the Borrower will furnish or
cause to be furnished to the Administrative Agent at the Administrative Agent’s
Office at the address set forth in Section 13.1 and to the Lenders at their
respective addresses as set forth on the Register, or such other office as may
be designated by the Administrative Agent and Lenders from time to time:


Section 7.1           Financial Statements and Projections.


(a)           Quarterly Financial Statements. As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of each of the first three (3) fiscal
quarters of each Fiscal Year, an unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated statements of income and cash flows for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP (to
the extent GAAP is applicable to interim unaudited reports) and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by the chief financial officer of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a Consolidated basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments. Delivery
by the Borrower to the Administrative Agent and the Lenders of the Borrower’s
quarterly report to the SEC on Form 10-Q with respect to any fiscal quarter, or
the availability of such report on EDGAR Online, within the period specified
above shall be deemed to be compliance by the Borrower with this Section 7.1(a).

 
56

--------------------------------------------------------------------------------

 

(b)           Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows for the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm acceptable to the Administrative Agent, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Borrower or any of its Subsidiaries
or with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP. Delivery by the Borrower to the
Administrative Agent and the Lenders of the Borrower’s annual report to the SEC
on Form 10-K with respect to any Fiscal Year, or the availability of such report
on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(b).


(c)           Annual Budget and Financial Projections. As soon as practicable
and in any event within forty-five (45) days after the end of each Fiscal Year
(as such time period may be extended in the sole discretion of the
Administrative Agent), an annual operating and capital budget of the Borrower
and its Subsidiaries for the ensuing four (4) fiscal quarters, in a form and
with calculations to be made in a manner reasonably satisfactory to the
Administrative Agent.


Section 7.2           Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.


Section 7.3           Other Reports.


(a)           Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;


(b)           Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and Anti-Money Laundering rules and regulations (including,
without limitation, the Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and


(c)           Such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

 
57

--------------------------------------------------------------------------------

 

Section 7.4           Notice of Litigation and Other Matters. Prompt (but in no
event later than ten (10) days after an officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:


(a)           the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect;


(b)           any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which could reasonably
be expected to have a Material Adverse Effect;


(c)           any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against the Borrower or any Subsidiary thereof
which could reasonably be expected to have a Material Adverse Effect;


(d)           any attachment, judgment, lien, levy or order exceeding $750,000
that may be assessed against or threatened against the Borrower or any
Subsidiary thereof;


(e)           (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time or giving of notice or both would
constitute a default or event of default under any Material Contract to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower or
any Subsidiary thereof or any of their respective properties may be bound;


(f)           (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Borrower or any ERISA Affiliate of the PBGC’s intent to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (iii) all
notices received by the Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or
reason to know that the Borrower or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA; and


(g)           any event which makes any of the representations set forth in
Section 6.1 inaccurate in any respect.


The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak Online or
another similar electronic system (the “Platform”). Notwithstanding anything to
the contrary contained in the preceding sentence, the Borrower’s compliance with
respect to the timely delivery of Borrower Materials shall be determined by
reference to the date such Borrower Materials are initially delivered by the
Borrower to the Administrative Agent, not by reference to the date such Borrower
Materials are posted on the Platform. The Borrower will cooperate with the
Administrative Agent in connection with the publication of Borrower Materials
pursuant to this Article VII and will designate Borrower Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”.

 
58

--------------------------------------------------------------------------------

 

Section 7.5           Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(y) and (z).


ARTICLE VIII


AFFIRMATIVE COVENANTS


Until all of the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner provided for in Section 13.2, the Borrower will, and will
cause each of its Subsidiaries to:


Section 8.1           Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 10.4, (a) preserve and maintain its separate
corporate, limited liability company, partnership or other entity existence and
all rights, permits, franchises, licenses and privileges necessary to the
conduct of its business, and (b) except where the failure to qualify or remain
qualified as a foreign corporation could not reasonably be expected to have a
Material Adverse Effect, qualify and remain qualified as a foreign corporation
and authorized to do business in each jurisdiction where the nature and scope of
its activities require it to so qualify under Applicable Law.


Section 8.2           Maintenance of Property. In addition to the requirements
of any of the Security Documents, protect and preserve all properties useful in
and material to its business, including copyrights, patents, trade names,
service marks and trademarks; maintain in good working order and condition,
ordinary wear and tear excepted, all buildings, equipment and other tangible
real and personal property; and from time to time make or cause to be made all
repairs, renewals and replacements thereof and additions to such property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner.


Section 8.3           Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance), and on the Closing Date
and from time to time thereafter deliver to the Administrative Agent upon its
request a detailed list of the insurance then in effect, stating the names of
the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.


Section 8.4           Accounting Methods and Financial Records. Maintain a
system of accounting, and keep such books, records and accounts (which shall be
true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.


Section 8.5           Payment and Performance of Obligations. Pay and perform
all Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.

 
59

--------------------------------------------------------------------------------

 

Section 8.6           Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business.


Section 8.7           Environmental Laws. In addition to and without limiting
the generality of Section 8.6, (a) comply with, and ensure such compliance by
all tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws except where the failure to conduct or
complete such actions, or comply with such orders or directions, could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification therefor.


Section 8.8           Compliance with ERISA. In addition to and without limiting
the generality of Section 8.6, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.


Section 8.9           Compliance With Agreements. Comply in all material
respects with each term, condition and provision of all leases, agreements and
other instruments entered into in the conduct of its business including, without
limitation, any Material Contract; provided, that the Borrower or any such
Subsidiary may contest any such lease, agreement or other instrument in good
faith through applicable proceedings so long as adequate reserves are maintained
in accordance with GAAP.


Section 8.10         Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, upon reasonable notice
and during normal business hours, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects.

 
60

--------------------------------------------------------------------------------

 

Section 8.11         Additional Subsidiaries and Real Property.


(a)           Additional Domestic Subsidiaries. Notify the Administrative Agent
of the creation or acquisition of any Domestic Subsidiary or the designation of
any Subsidiary as a Domestic Subsidiary and promptly thereafter (and in any
event within thirty (30) days after such creation or acquisition (as such time
period may be extended in the sole discretion of the Administrative Agent)),
cause such Person to (i) become a Guarantor by delivering to the Administrative
Agent a duly executed supplement to the Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) pledge a security interest in all collateral owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
Security Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each Security
Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 5.1 as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of such Person, (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.


(b)           Additional Foreign Subsidiaries. Notify the Administrative Agent
at the time that any Person becomes a First Tier Foreign Subsidiary, and at the
request of the Administrative Agent, promptly thereafter (and in any event
within forty-five (45) days after such request (as such time period may be
extended in the sole discretion of the Administrative Agent)), cause (i) the
applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging sixty-six percent (66%) of the total outstanding voting
Capital Stock (and one hundred percent (100%) of the non-voting Capital Stock)
of any such new First Tier Foreign Subsidiary and a consent thereto executed by
such new First Tier Foreign Subsidiary (including, without limitation, if
applicable, original stock certificates (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Capital Stock of such new First Tier Foreign Subsidiary, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof), (ii) such Person to deliver to the
Administrative Agent such documents and certificates referred to in Section 5.1
as may be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and (iv)
such Person to deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent.


(c)           Real Property Collateral. Notify the Administrative Agent within
ten (10) Business Days after the acquisition of any owned or leased real
property by any Credit Party, and within sixty (60) days following request by
the Administrative Agent, deliver such mortgages, leasehold mortgages, deeds of
trust, title insurance policies, landlord agreements, environmental reports,
surveys and other documents reasonably requested by the Administrative Agent in
connection with granting and perfecting a first priority Lien on such real
property in favor of the Administrative Agent, for the benefit of itself and the
other Secured Parties, all in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that no Credit Party shall be required
to comply with the requirements of this Section 8.11 with respect to any
individual owned or leased real property unless the fair market value of such
real property exceeds $1,000,000.


Section 8.12         Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) subject to Section 13.22, to refinance certain
outstanding Indebtedness of the Borrower and its Subsidiaries evidenced by the
Existing Credit Agreement, (b) to finance permitted acquisitions, and (c) for
ongoing working capital and general corporate requirements of the Borrower and
its Subsidiaries, including the payment of certain fees and expenses incurred in
connection with the Credit Facility.

 
61

--------------------------------------------------------------------------------

 

Section 8.13         Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent, the Issuing Lenders or the Required Lenders (through the Administrative
Agent) may reasonably require to document and consummate the transactions
contemplated hereby and to vest completely in and insure the Administrative
Agent, the Issuing Lenders and the Lenders their respective rights under this
Agreement, the Letters of Credit and the other Loan Documents.


Section 8.14         Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth below, in each case within the time limits
specified below:


(a)           Landlord Agreements. Within 60 days after the Closing Date (unless
extended by the Administrative Agent in its sole discretion), the Borrower shall
use its commercially reasonable efforts (in the determination of the
Administrative Agent) to obtain landlord agreements, in form and substance
reasonably satisfactory to the Administrative Agent, executed by the lessors of
each of the leased real properties located at:


(i)           1045 Keys Drive, Greenville, South Carolina;


(ii)          14813 Trinity Blvd., Fort Worth, Texas;


(iii)         5270 N. Skiatook, Catoosa, Oklahoma;


(iv)         4838 Ronson Court, San Diego, California; and


(v)          8217-8223 44th Avenue, Mukilteo, Washington.


(b)           Account Control Agreements. Within 30 days after the Closing Date
(unless extended by the Administrative Agent in its sole discretion), the
Borrower shall use its commercially reasonable efforts in the determination of
the Administrative Agent) to obtain a duly executed deposit account control
agreement or securities account control agreement, as applicable, in form and
substance satisfactory to the Administrative Agent with respect to each of the
following:


(i)           account number XXX-XXX6809 in the name of D3 Technologies Inc.
located at Wells Fargo Bank, National Association, 115 Hospital Drive, Van Wert,
Ohio 45891; and


(ii)          account number XXX-XXX6408 in the name of Integrated Technologies
Inc. located at Wells Fargo Bank, National Association, 115 Hospital Drive, Van
Wert, Ohio 45891.


ARTICLE IX


FINANCIAL COVENANTS


Until all of the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.2, the Borrower and its
Subsidiaries on a Consolidated basis will not:

 
62

--------------------------------------------------------------------------------

 

Section 9.1           Total Leverage Ratio. As of any fiscal quarter end, permit
the Total Leverage Ratio to be greater than 3.00 to 1.00. Notwithstanding the
foregoing:


(a)           if the Borrower consummates any Significant Permitted Acquisition,
for each of the four (4) fiscal quarters of the Borrower ending on or
immediately after the date on which such Significant Permitted Acquisition is
consummated (each such four fiscal quarter period, a “Significant Permitted
Acquisition Period”), the maximum Total Leverage Ratio shall be 3.50 to 1.00;
provided that there shall be at least two fiscal quarters between the end of any
Significant Permitted Acquisition Period and the beginning of a subsequent
Significant Permitted Acquisition Period; and


(b)           if the Borrower issues Qualified Senior Unsecured Notes in an
aggregate principal amount of not less than $75,000,000, commencing with the
first fiscal quarter of the Borrower ending immediately after the issuance of
such Qualified Senior Unsecured Notes and for each fiscal quarter ending
thereafter until such Qualified Senior Notes are no longer outstanding in an
amount equal to or greater than $75,000,000, the maximum Total Leverage Ratio
shall be 3.75 to 1.00.


Section 9.2           Senior Leverage Ratio. Commencing with the first fiscal
quarter ending immediately after the Borrower issues Qualified Senior Unsecured
Notes in an aggregate principal amount of not less than $75,000,000 and for each
fiscal quarter ending thereafter until such Qualified Senior Notes are no longer
outstanding in an amount equal to or greater than $75,000,000, permit the Senior
Leverage Ratio to be greater than 2.50 to 1.00.


Section 9.3           Fixed Charge Coverage Ratio. As of any fiscal quarter end,
permit the Fixed Charge Coverage Ratio to be less than 1.50 to 1.00.


ARTICLE X


NEGATIVE COVENANTS


Until all of the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.2, the Borrower has not, will not
and will not permit any of its Subsidiaries to:


Section 10.1         Limitations on Indebtedness. Create, incur, assume or
suffer to exist any Indebtedness except:


(a)           the Obligations (excluding Specified Hedge Obligations permitted
pursuant to Section 10.1(b));


(b)           Indebtedness incurred in connection with a Hedging Agreement which
is entered into for interest rate, foreign currency, commodity or other business
purposes and not for speculative purposes, with a counterparty reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender or an Affiliate thereof shall be deemed satisfactory to the
Administrative Agent;


(c)           Indebtedness existing on the Closing Date and not otherwise
permitted under this Section, as set forth on Schedule 6.1(t), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;

 
63

--------------------------------------------------------------------------------

 

(d)           Indebtedness of the Borrower and its Subsidiaries incurred in
connection with Capital Leases in an aggregate amount, together with the
aggregate amount of all purchase money Indebtedness of the Borrower and its
Subsidiaries incurred pursuant to subsection (e) below, not to exceed
$20,000,000 on any date of determination;


(e)           purchase money Indebtedness of the Borrower and its Subsidiaries
with respect to the purchase of Equipment in an aggregate amount, together with
the aggregate amount of all Indebtedness of the Borrower and its Subsidiaries
incurred pursuant to subsection (d) above, not to exceed $20,000,000 on any date
of determination;


(f)           Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the other Secured Parties;


(g)           Guaranty Obligations with respect to Indebtedness permitted
pursuant to subsections (a) through (e) of this Section; provided that neither
the Borrower nor any Guarantor shall be permitted to incur Guaranty Obligations
under this subsection (g) with respect to Indebtedness of any Subsidiary that is
not a Guarantor ;


(h)           Indebtedness owed by (i) any Guarantor to the Borrower, (ii) the
Borrower to any Guarantor, (iii) any Guarantor to any other Guarantor, (iv) any
Subsidiary that is not a Guarantor to any other Subsidiary that is not a
Guarantor, (v) any Subsidiary that is not a Guarantor to the Borrower or any
Guarantor in an amount not to exceed $500,000, or (vi) the Borrower or any
Guarantor to any Subsidiary that is not a Guarantor in an amount not to exceed
$500,000;


(i)           Indebtedness incurred pursuant to the issuance of Qualified Senior
Unsecured Notes; provided that in the case of each issuance of such
Indebtedness, (i) no Default or Event of Default shall have occurred and be
continuing or would be caused by the issuance of such Indebtedness and (ii) the
Administrative Agent shall have received satisfactory written evidence that the
Borrower would be in compliance with all covenants contained in this Agreement
on a pro forma basis after giving effect to the issuance of any such
Indebtedness; and


(j)           unsecured Subordinated Indebtedness; provided that in the case of
each issuance of such Subordinated Indebtedness, (i) no Default or Event of
Default shall have occurred and be continuing or would be caused by the issuance
of such Subordinated Indebtedness and (ii) the Administrative Agent shall have
received satisfactory written evidence that the Borrower would be in compliance
with all covenants contained in this Agreement on a pro forma basis after giving
effect to the issuance of any such Subordinated Indebtedness;


provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any Guarantor (in the form of dividends, intercompany
advances or otherwise) for the purpose of enabling the Borrower to pay the
Obligations.


Section 10.2         Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:


(a)           Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

 
64

--------------------------------------------------------------------------------

 

(b)           the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;


(c)           Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation;


(d)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate do not result in a Material Adverse Effect and
which do not, in any case, detract from the value of such property or impair the
use thereof in the ordinary conduct of business;


(e)           Liens of the Administrative Agent for the benefit of the
Administrative Agent and the other Secured Parties under the Loan Documents;


(f)            Liens not otherwise permitted hereunder securing obligations not
at any time exceeding in the aggregate $500,000;


(g)           Liens not otherwise permitted by this Section and in existence on
the Closing Date and described on Schedule 10.2; and


(h)           Liens securing Indebtedness permitted under Sections 10.1(d) and
(e); provided that (i) such Liens shall be created substantially simultaneously
with the acquisition or lease of the related asset (provided that, with respect
to Indebtedness permitted under Sections 10.1(d) and (e) in an aggregate amount
not to exceed $5,000,000 on any date of determination, such Liens may be created
within one hundred and eighty (180) days after the acquisition or lease of the
related asset), (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original purchase price or lease payment amount of such
property at the time it was acquired.


Section 10.3          Limitations on Loans, Advances, Investments and
Acquisitions. Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a material portion of the business or assets of any other
Person or any other investment or interest whatsoever in any other Person, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of property
in, any Person except:


(a)           (i) investments as of the Closing Date in Subsidiaries existing on
the Closing Date, (ii) investments in Subsidiaries formed or acquired after the
Closing Date so long as the Borrower and its Subsidiaries comply with the
applicable provisions of Section 8.11 and (iii) the other loans, advances and
investments existing on the Closing Date which are described on Schedule 10.3;


(b)           investments in:

 
65

--------------------------------------------------------------------------------

 

(i)           marketable direct obligations issued or unconditionally guaranteed
by the United States or any agency thereof and maturing within one year from the
date of acquisition thereof;


(ii)          commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having a rating of either
A-2 (or the equivalent thereof) or better from S&P or P-2 (or the equivalent
thereof) or better by Moody’s;


(iii)         certificates of deposit maturing no more than three hundred sixty
four (364) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or better by a nationally recognized rating agency; provided, that unless
otherwise approved by the Administrative Agent, the aggregate amount invested in
such certificates of deposit shall not at any time exceed $5,000,000 for any one
such certificate of deposit and $10,000,000 for any one such bank;


(iv)         time deposits maturing no more than thirty (30) days from the date
of creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder;


(v)         obligations of states, municipalities, counties, political
subdivisions, agencies of the foregoing and other similar entities and paying
interest which is exempt from federal tax; provided that the maturity of such
obligations is one hundred twenty (120) days or less from the date of
acquisition thereof and such obligations are rated at least P-1, MIG-1 or Aaa by
Moody’s or at least A-1, SP-1 or AAA by S&P;


(vi)         any variable or fixed rate notes (other than notes of the type
described in clause (IV) below) issued by, or guaranteed by, any domestic
corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s and maturing within six (6) months
of the date of acquisition;


(vii)        auction preferred stocks having the highest short-term credit
rating by S&P or Moody’s;


(viii)       repurchase agreements with a term of not more than thirty (30) days
with a bank or other trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully and unconditionally guaranteed or insured
by the United States;


(ix)         variable rate demand notes (low floaters) to the extent such notes
may be sold at no less than par upon not more than (7) days notice and so long
as such obligations have been provided credit support by the issuance of a
letter of credit from a commercial bank meeting the description in clause (iii)
above;


(x)           money market funds that (A) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are
rated AAA by S&P or Aaa by Moody’s and (C) invest substantially of their in
investments of the types described in clauses (i) through (ix) above;


(c)           investments by the Borrower or any of its Subsidiaries in the form
of:


 
66

--------------------------------------------------------------------------------

 
 
(i)           Permitted Acquisitions to the extent that any Person or property
acquired in such acquisition shall become a part of the Borrower or a Guarantor
or shall become (whether or not such Person is a Wholly-Owned Subsidiary) a
Guarantor in accordance with Section 8.11; and


(ii)          Permitted Acquisitions to the extent any Person or property
acquired in such acquisition does not become a Guarantor or a part of the
Borrower or a Guarantor (provided that the total aggregate consideration
(including, without limitation, all cash consideration, assumed Indebtedness,
earn-outs (valued at an amount reasonably determined in good faith by the
Borrower to be payable in connection with such earn-outs) and deferred payments)
permitted to be paid by the Borrower and its Subsidiaries in connection with all
such acquisitions, or series of related acquisitions, during the term of this
Agreement shall not exceed $45,000,000);


(d)           Hedging Agreements permitted pursuant to Section 10.1;


(e)           purchases of assets in the ordinary course of business;


(f)           intercompany Indebtedness permitted pursuant to Section 10.1(h);
and


(g)           other additional investments not otherwise permitted pursuant to
this Section not exceeding $1,000,000 in the aggregate in any Fiscal Year.


Section 10.4         Limitations on Mergers and Liquidation. Merge, consolidate
or enter into any similar combination with any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:


(a)           any Wholly-Owned Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving Person) or with or into any Guarantor (provided that the
Guarantor shall be the continuing or surviving Person);


(b)           any Wholly-Owned Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Wholly-Owned Subsidiary; provided that (i) if the
transferor in such a transaction is a Guarantor, then the transferee must either
be the Borrower or a Guarantor and (ii) if the transferee is either the Borrower
or a Guarantor, such sale, lease, transfer or other disposition shall not be for
an amount greater than the fair market value;


(c)           any Wholly-Owned Subsidiary of the Borrower may merge into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition;


(d)           any Subsidiary of the Borrower may wind-up into the Borrower or
any Guarantor; and


(e)           the liquidation, winding up or dissolution of Tempco Engineering,
Inc. in connection with the sale of all or substantially all of the Capital
Stock and/or assets thereof pursuant to Section 10.5(f).


Section 10.5         Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:


(a)           the sale of inventory in the ordinary course of business;

 
67

--------------------------------------------------------------------------------

 

(b)           the sale of obsolete assets no longer used or usable in the
business of the Borrower or any of its Subsidiaries;


(c)           the transfer of assets to the Borrower or any Guarantor pursuant
to Section 10.4(d);


(d)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;


(e)           the disposition of any Hedging Agreement;


(f)           the Borrower may sell all or substantially all of the Capital
Stock and/or assets of Tempco Engineering, Inc.; provided that (i) immediately
prior to such sale and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately prior to such
sale and after giving effect thereto, the Borrower shall be in compliance on a
pro forma basis with the financial covenants contained in Article IX, (iii) the
Borrower sells such Capital Stock and/or assets for fair market value and (iv)
the Borrower completes such sale prior to the second anniversary of the Closing
Date; and


(g)           additional dispositions of assets not otherwise permitted pursuant
to this Section in an aggregate amount not to exceed $5,000,000 in any Fiscal
Year.


Section 10.6         Limitations on Dividends and Distributions. Declare or pay
any dividends upon any of its Capital Stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its Capital Stock, or
make any distribution of cash, property or assets among the holders of shares of
its Capital Stock, or make any change in its capital structure; provided that:


(a)           the Borrower or any Subsidiary may pay dividends in shares of its
own Capital Stock; and


(b)           any Subsidiary may pay cash dividends to the Borrower.


Section 10.7         Limitations on Exchange and Issuance of Capital Stock.
Issue, sell or otherwise dispose of any class or series of Capital Stock that,
by its terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.


Section 10.8         Transactions with Affiliates. Except for transactions
permitted by Sections 10.3, 10.6 and 10.7, and except as set forth in Schedule
10.8, directly or indirectly (a) make any loan or advance to, or purchase or
assume any note or other obligation to or from, any of its officers, directors,
shareholders or other Affiliates, or to or from any member of the immediate
family of any of its officers, directors, shareholders or other Affiliates, or
subcontract any operations to any of its Affiliates or (b) enter into, or be a
party to, any other transaction not described in clause (a) above with any of
its Affiliates, except pursuant to the reasonable requirements of its business
and upon fair and reasonable terms that are fully disclosed to the Required
Lenders prior to the consummation thereof and are no less favorable to it than
it would obtain in a comparable arm’s length transaction with a Person not its
Affiliate.


Section 10.9        Certain Accounting Changes; Organizational Documents. (a)
Change its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.

 
68

--------------------------------------------------------------------------------

 

Section 10.10      Amendments; Payments and Prepayments of Subordinated
Indebtedness and Qualified Senior Unsecured Notes.


(a)           Amend or modify (or permit the modification or amendment of) any
of the terms or provisions of any Subordinated Indebtedness or any Qualified
Senior Unsecured Notes in any respect which would materially adversely affect
the rights or interests of the Administrative Agent and Lenders hereunder.


(b)           Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except (A) refinancings, refundings, renewals, extensions or
exchange of any Subordinated Indebtedness permitted by Section 10.1(j) or (B) so
long as no Default or Event of Default shall have occurred and be continuing or
would be caused thereby, regularly scheduled payments of accrued interest on any
Subordinated Indebtedness permitted by Section 10.1(j) (other than any such
payments prohibited by the subordination provisions thereof).


(c)           Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any terms of, any Qualified Senior Unsecured Notes, except (A) refinancings,
refundings, renewals, extensions or exchange of any Qualified Senior Unsecured
Notes permitted by Section 10.1(i) or (B) so long as no Default or Event of
Default shall have occurred and be continuing or would be caused thereby,
regularly scheduled payments of accrued interest on any Qualified Senior
Unsecured Notes permitted by Section 10.1(i).


Section 10.11       Restrictive Agreements.


(a)           Enter into any Indebtedness which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles VIII,
IX and X hereof, or which restricts, limits or otherwise encumbers its ability
to incur Liens on or with respect to any of its assets or properties other than
the assets or properties securing such Indebtedness.


(b)           Enter into or permit to exist any agreement which impairs or
limits the ability of any Subsidiary of the Borrower to pay dividends to the
Borrower.


Section 10.12       Nature of Business. Alter in any material respect the
character or conduct of the business conducted by the Borrower and its
Subsidiaries as of the Closing Date.


Section 10.13       Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent, for the
benefit of itself and the other Secured Parties, pursuant to the Security
Documents) any interest whatsoever in the Collateral, except for Permitted Liens
and asset dispositions permitted under Section 10.5.

 
69

--------------------------------------------------------------------------------

 

ARTICLE XI


DEFAULT AND REMEDIES


Section 11.1        Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:


(a)           Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).


(b)           Other Payment Default. The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.


(c)           Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.


(d)           Default in Performance of Certain Covenants. The Borrower or any
other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Sections 7.1, 7.2 or 7.4(e)(i), Section 8.14
or Articles IX or X of this Agreement.


(e)           Default in Performance of Other Covenants and Conditions. The
Borrower or any other Credit Party shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section) or
any other Loan Document and such default shall continue for a period of thirty
(30) days after written notice thereof has been given to the Borrower by the
Administrative Agent.


(f)           Hedging Agreement. The Borrower or any other Credit Party shall
default in the performance or observance of any term, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Hedging Agreement and such default causes the termination of such Hedging
Agreement and the Termination Value owed by such Credit Party as a result
thereof exceeds $500,000.


(g)           Indebtedness Cross-Default. The Borrower or any other Credit Party
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of $1,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $1,000,000 or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, any such Indebtedness to become due prior to its stated maturity
(any applicable grace period having expired).

 
70

--------------------------------------------------------------------------------

 

(h)           Other Cross-Defaults. The Borrower or any other Credit Party shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract beyond the period of grace, if
any, contained in such Material Contract, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
unless, but only as long as, the existence of any such default is being
contested by the Borrower or such Credit Party in good faith by appropriate
proceedings and adequate reserves in respect thereof have been established on
the books of the Borrower or such Credit Party to the extent required by GAAP.


(i)           Change in Control. A Change in Control shall occur.


(j)           Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.


(k)           Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against the Borrower or any Credit Party thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Credit Party thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.


(l)           Failure of Agreements. Any material provision of this Agreement or
any provision of any other Loan Document shall for any reason cease to be valid
and binding on the Borrower or any other Credit Party party thereto (except in
the event this Agreement or other Loan Document is, by its terms, terminated and
no longer in force) or any such Person shall so state in writing, or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.


(m)           Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or the Pension
Funding Rules, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an Unfunded Pension Liability in excess of
$2,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$2,000,000.

 
71

--------------------------------------------------------------------------------

 

(n)           Judgment. A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $2,000,000 in any
Fiscal Year (to the extent not covered by independent third party insurance as
to which the insurer does not dispute coverage) shall be entered against the
Borrower or any Credit Party by any court and such judgment or order shall
continue without having been discharged, vacated, stayed or bonded pending
appeal for a period of thirty (30) days after the entry thereof.


(o)           Environmental. Any one or more Environmental Claims shall have
been asserted against the Borrower or any Credit Party; the Borrower and any
Credit Party would be reasonably likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.


(p)           Material Permits and Licenses. The loss, suspension or revocation
of, or failure to renew, any license, accreditation or permit now held or
hereafter acquired by the Credit Party or any Subsidiary thereof if such loss,
suspension, revocation or failure to renew would have a Material Adverse Effect;
or the occurrence of any other Material Adverse Effect.


Section 11.2         Remedies. Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:


(a)           Acceleration; Termination of Facilities. Terminate the Commitments
and declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Specified Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of a Bankruptcy Event of Default, the Credit Facility
shall be automatically terminated and all Obligations (other than Specified
Obligations) shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.


(b)           Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.

 
72

--------------------------------------------------------------------------------

 

(c)           Rights of Collection. Exercise on behalf of the Secured Parties
all of its other rights and remedies under this Agreement, the other Loan
Documents and Applicable Law, in order to satisfy all of the Borrower’s
Obligations.


Section 11.3         Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


Section 11.4         Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 11.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and such Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);


Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);


Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations (ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them);


Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and Specified
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them);


Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 
73

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Secured Obligations of any Cash Management Bank
or Hedge Bank shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XII for itself and its Affiliates as if a
“Lender” party hereto.


Section 11.5         Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered to, and if required by the Required Lenders
shall, by intervention in such proceeding or otherwise:


(a)           file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 4.3 and 13.3) allowed in such judicial proceeding; and


(b)           collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
4.3 and 13.3.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


ARTICLE XII


THE ADMINISTRATIVE AGENT


Section 12.1         Appointment.


(a)           Each of the Lenders and the Issuing Lender hereby irrevocably
designates and appoints Wells Fargo Bank to act on its behalf as the
Administrative Agent of such Lender under this Agreement and the other Loan
Documents for the term hereof and each such Lender irrevocably authorizes Wells
Fargo Bank, as Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and such other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or
such other Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the
Administrative Agent. Any reference to the Administrative Agent in this Article
XII shall be deemed to refer to the Administrative Agent solely in its capacity
as Administrative Agent and not in its capacity as a Lender.

 
74

--------------------------------------------------------------------------------

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles XII and
XIII (including Section 13.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


Section 12.2        Delegation of Duties. The Administrative Agent may execute
any of its respective duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.


Section 12.3         Exculpatory Provisions. Neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or the other Loan Documents (except for actions occasioned solely by
its or such Person’s own gross negligence or willful misconduct), or (b)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any of the Credit Parties
or any officer thereof contained in this Agreement or the other Loan Documents
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or the other Loan Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents or for any failure of the Borrower or any of the Credit
Parties to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower or any of the Credit Parties.


Section 12.4         Reliance by the Administrative Agent.


(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement and the
other Loan Documents unless it shall first receive such advice or concurrence of
the Required Lenders (or, when expressly required hereby or by the relevant
other Loan Documents, all the Lenders) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action except for its own gross negligence or willful misconduct.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders (or, when expressly required hereby, all the Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 
75

--------------------------------------------------------------------------------

 

(b)           For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


Section 12.5         Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless it has received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or,
when expressly required hereby, all the Lenders); provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders, except to the extent that
other provisions of this Agreement expressly require that any such action be
taken or not be taken only with the consent and authorization or the request of
the Lenders or Required Lenders, as applicable.


Section 12.6         Non-Reliance on the Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Borrower or any Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans and issue or
participate in Letters of Credit hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower or any Credit
Party. Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder or by the other
Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower or any of the Credit Parties which may come
into the possession of the Administrative Agent or any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates.

 
76

--------------------------------------------------------------------------------

 

Section 12.7         Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such and (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Commitment Percentages from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or the other Loan Documents, or any
documents, reports or other information provided to the Administrative Agent or
any Lender or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Administrative
Agent’s bad faith, gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Obligations and the termination of
this Agreement.


Section 12.8         The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not the Administrative
Agent hereunder. With respect to any Loans made or renewed by it and with
respect to any Letter of Credit issued by it or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.


Section 12.9         Resignation of the Administrative Agent; Successor
Administrative Agent.


(a)           Subject to the appointment and acceptance of a successor as
provided below, Wells Fargo Bank may resign as the Administrative Agent at any
time by giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor administrative agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the Administrative Agent’s giving of
notice of resignation, then the Administrative Agent may, on behalf of the
Lenders, appoint a successor administrative agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor administrative
agent, such successor administrative agent shall thereupon succeed to and become
vested with all rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder without any other or further act or
deed on the part of such retiring Administrative Agent or any other Lender.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XII and Section 13.3 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

 
77

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything to the contrary contained herein, (A)
Wells Fargo Bank may, upon thirty (30) days’ notice to the Borrower, resign as
Swingline Lender and (B) the Issuing Lender may, upon thirty (30) days’ notice
to the Borrower, the Administrative Agent and the Lenders, resign as an Issuing
Lender. In the event of any such resignation as Issuing Lender or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders,
subject to acceptance of such appointment by the Lender so chosen, a successor
Issuing Lender or Swingline Lender hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of Wells
Fargo Bank as Swingline Lender or the resignation of the Issuing Lender as an
Issuing Lender, as the case may be. If the Issuing Lender resigns as an Issuing
Lender, it shall retain all the rights and obligations of an Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Lender and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations for unreimbursed amounts of Letters of
Credit pursuant to Section 3.4. If Wells Fargo Bank resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.2(b).


Section 12.10       Collateral and Guaranty Matters.


(a)           The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion (without notice to, or vote or consent of, any
Lender, any affiliate of any Lender, any Hedge Bank or any Cash Management
Bank):


(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties (whether or not on the date of such release there may be outstanding
Secured Obligations in respect of Specified Hedge Agreements, Specified Cash
Management Arrangements or contingent or indemnification obligations not then
due), under any Loan Document (i) upon repayment of the outstanding principal of
and all accrued interest on the Loans, payment of all outstanding fees and
expenses hereunder, the termination of the Lenders’ Commitments and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 13.2, if approved, authorized
or ratified in writing by the Required Lenders;


(ii)           to subordinate any Lien on any Collateral (whether or not on the
date of such release there may be outstanding Secured Obligations in respect of
Specified Hedge Agreements, Specified Cash Management Arrangements or contingent
or indemnification obligations not then due) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by Section 10.2(g); and


(iii)          to release any Guarantor (whether or not on the date of such
release there may be outstanding Secured Obligations in respect of Specified
Hedge Agreements, Specified Cash Management Arrangements or contingent or
indemnification obligations not then due) from its obligations under the
Guaranty Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

 
78

--------------------------------------------------------------------------------

 

provided that, if the Borrower sells all or substantially all of the Capital
Stock and/or assets of Tempco Engineering, Inc. pursuant to, and in accordance
with, Section 10.5(f), then the Liens granted to or held by the Administrative
Agent, for the benefit of the Secured Parties, under any Loan Document on all
Capital Stock and/or assets sold in connection therewith shall automatically be
released and Tempco Engineering, Inc. shall automatically be released as a
Guarantor under the Guaranty Agreement.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.


(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


Section 12.11       Other Agents, Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger” or “co-arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.


Section 12.12      Specified Obligations. No Cash Management Bank or Hedge Bank
that obtains the benefits of any Loan Document or any Collateral by virtue of
the provisions hereof or of any Security Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article XII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Specified Cash Management Arrangements and Specified Hedge Agreements unless
the Administrative Agent has received written notice of such Specified Cash
Management Arrangements and Specified Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.


ARTICLE XIII


MISCELLANEOUS


Section 13.1         Notices.


(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 
79

--------------------------------------------------------------------------------

 


If to the Borrower:
LMI Aerospace, Inc.
411 Fountain Lakes Blvd.
St. Charles, Missouri 63301
Attention: Lawrence E. Dickinson
Telephone No.: (636) 916-2150
Telecopy No.: (636) 949-1576
E-mail: edickinson@lmiaerospace.com
Webpage: www.lmiaerospace.com
   
With copies to:
Gallop, Johnson & Neuman, L.C.
101 South Hanley, Suite 1700
St. Louis, Missouri 63105
Attention: John P. Walsh, Esq.
Telephone No.: (314) 615-6263
Telecopy No.: (314) 615-6001
E-mail: john.walsh@galloplaw.com
   
If to Wells Fargo Bank as
Administrative Agent:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd – 1B1
Mailcode: MACD1109-019
Charlotte, North Carolina 28262
Attention: Agency Services
E-mail: agencyservices.requests@wachovia.com
Telephone No.: (704) 715-2210
Telecopy No.: (704) 590-2782
   
With copies to:
Wells Fargo Bank, National Association
1 North Jefferson Avenue
Bldg. D, 3rd Floor, MAC: H0004-035
St. Louis, MO 63103-2205
Attention: St. Louis Commercial Banking
Telephone No.: (314) 875-1139
Telecopy No.: (314) 875-8824
   
If to any Lender:
To the address set forth on the Register



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)           Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 
80

--------------------------------------------------------------------------------

 

(c)           Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.


(d)           Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


Section 13.2         Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:


(a)           waive any condition set forth in Section 5.1 without the written
consent of each Lender directly affected thereby;


(b)           amend Section 11.1 or waive any of the conditions set forth in
Section 5.2 or waive any Default or Event of Default for purposes of waiving any
of the conditions set forth in Section 5.2 without the prior written consent of
any combination of Revolving Credit Lenders whose Commitments aggregate more
than fifty percent (50%) of the Aggregate Commitments;


(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11.2) or the amount of Loans of any
Lender without the written consent of such Lender;


(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;


(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default, or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

 
81

--------------------------------------------------------------------------------

 

(f)           change Section 4.4 or Section 11.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;


(g)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;


(h)           release all of the Guarantors or release Guarantors comprising
substantially all of the credit support for the Secured Obligations, in either
case, from the Guaranty Agreement (other than as authorized in Section 12.10) or
as otherwise specifically permitted or contemplated in this Agreement or the
Guaranty Agreement), without the written consent of each Lender; or


(i)           release all or a material portion of the Collateral or release any
Security Document (other than as authorized in Section 12.10 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment or Loans of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (y) any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.


In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement and the other Loan
Documents as the Administrative Agent may reasonably deem appropriate in order
to effectuate any increase in the Aggregate Commitments pursuant to Section 2.7,
including, without limitation, amendments to permit such increases in the
Aggregate Commitments to share ratably in the benefits of this Agreement and the
other Loan Documents and to include appropriately any Lenders under such
increases in the Aggregate Commitments in any determination of Required Lenders;
provided that no such amendment shall adversely affect in any material respect
the rights of any Lender, in each case, without the written consent of such
Lender.

 
82

--------------------------------------------------------------------------------

 

Section 13.3         Expenses; Indemnity.


(a)           Costs and Expenses. The Borrower and each other Credit Party,
jointly and severally, shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.


(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by the
U.S. Department of the Treasury’s Office of Foreign Assets Control),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 
83

--------------------------------------------------------------------------------

 

(c)           Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) the Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
the Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.


(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(e)           Payments. All amounts due under this Section shall be payable
promptly after demand therefor.


Section 13.4         Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender the Swingline Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Lender or
the Swingline Lender, irrespective of whether or not such Lender, the Issuing
Lender or the Swingline Lender shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender or the Swingline Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Lender the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
the Swingline Lender or their respective Affiliates may have. Each Lender, the
Issuing Lender and the Swingline Lender agree to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


Section 13.5         Governing Law, Jurisdiction, Etc.


(a)           Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, construed and enforced in
accordance with the laws of the State of New York, including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York, without
reference to any other conflicts of law principles thereof.

 
84

--------------------------------------------------------------------------------

 

(b)           Submission to Jurisdiction. The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, City of New York and of the United States District Court for the
Southern District of New York and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.


(c)           Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 13.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.


Section 13.6        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 13.7         Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 
85

--------------------------------------------------------------------------------

 

Section 13.8         Injunctive Relief. The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.


Section 13.9         Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


Section 13.10       Successors and Assigns; Participations.


(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)            Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;

 
86

--------------------------------------------------------------------------------

 

(ii)           Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and


(C)           the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.


(iii)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.


(iv)           No Assignment to Borrower. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(v)           No Assignment to Natural Persons. No such assignment shall be made
to a natural person.


(vi)           Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 
87

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.


(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.


(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lenders, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
13.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.8,
4.9, 4.10 and 4.11 to the same extent as if it was a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.6 as though it were a Lender.

 
88

--------------------------------------------------------------------------------

 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(e) as though it were a
Lender.


(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


Section 13.11       Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document (or
any Hedging Agreement with a Lender or the Administrative Agent) or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, Participant or
proposed Participant, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 
89

--------------------------------------------------------------------------------

 

Section 13.12       Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.


Section 13.13       All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Aggregate Commitment
remains in effect or the Credit Facility has not been terminated.


Section 13.14       Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.


Section 13.15       Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.


Section 13.16       Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


Section 13.17       Counterparts; Integration; Effectiveness; Electronic
Execution.


(a)           Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 5.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


(b)           Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 
90

--------------------------------------------------------------------------------

 

Section 13.18      Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Aggregate Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.


Section 13.19       USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the Act, it is required to obtain,
verify and record information that identifies the Borrower and Guarantors, which
information includes the name and address of each Borrower and Guarantor and
other information that will allow such Lender to identify such Borrower or
Guarantor in accordance with the Act


Section 13.20       Advice of Counsel; No Strict Construction. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.


Section 13.21       Inconsistencies with Other Documents; Independent Effect of
Covenants.


(a)           In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.


(b)           The Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.


Section 13.22       Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, as amended,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the respective Commitments and Loans
of the Lenders hereunder.

 
91

--------------------------------------------------------------------------------

 

Section 13.23      Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.


Section 13.24       Waiver.


(a)           LMI Services, Inc. The Lenders hereby waive any Default or Event
of Default resulting from the failure of the Borrower (i) to notify the
Administrative Agent and the Lenders of the formation of LMI Services, Inc. on
December 21, 2007 and (ii) to deliver to the Administrative Agent all documents
required to be delivered pursuant to Section 8.11 at the time required pursuant
to Section 8.11.


(b)           LMI-TCA, Inc. The Lenders hereby waive any Default or Event of
Default resulting from the dissolution of LMI-TCA, Inc., a Guarantor, on June 1,
2011.


(c)           Precise Machine Partners, L.L.P. The Lenders hereby waive any
Default or Event of Default resulting from the termination of Precise Machine
Partners, L.L.P., a Guarantor, on August 24, 2007.

 
 [Signature pages to follow]

 
92

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.



 
LMI AEROSPACE, INC.,
 
as Borrower
       
By:
/s/ Lawrence E. Dickinson
 
Name:
Lawrence E. Dickinson
 
Title:
Vice President, Chief Financial Officer and Secretary

 
Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page

 
 

--------------------------------------------------------------------------------

 



 
AGENTS AND LENDERS:
       
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Swingline Lender, Issuing Lender and Lender
       
By:
/s/ Beth A. Tiffin
 
Name:
Beth A. Tiffin
 
Title:
Senior Vice President

 
Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.



 
ROYAL BANK OF CANADA
 
as Lender
       
By:
/s/ Richard C. Smith
 
Name:
Richard C. Smith
 
Title:
Authorized Signatory



Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.



 
BANK OF AMERICA, N.A.,
 
as Lender
       
By:
/s/ Margaret D. Fisher
 
Name:
Margaret D. Fisher
 
Title:
Vice President / Senior Client Manager

 
Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.



 
BRANCH BANKING AND TRUST COMPANY,
 
as Lender
       
By:
/s/ Daniel T. Laurenzi
 
Name:
Daniel T. Laurenzi
 
Title:
Vice President

 
Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.



 
U.S. BANK NATIONAL ASSOCIATION,
 
as Lender
       
By:
/s/ Derek L. Martin
 
Name:
Derek L. Martin
 
Title:
SVP

 
Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.



 
RBS CITIZENS, N.A,
 
as Lender
       
By:
/s/ Jennifer Livingston
 
Name:
Jennifer Livingston
 
Title:
Vice President

 
Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.



 
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender
       
By:
/s/ Patricia A. O’Herin, SVP
 
Name:
Patricia A. O’Herin
 
Title:
Senior Vice President

 
Amended and Restated Credit Agreement
LMI Aerospace, Inc.
Signature Page
 
 

--------------------------------------------------------------------------------